UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22912 Dreyfus BNY Mellon Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/15 This N-CSR relates to the series of the Registrant listed below: Dreyfus Alternative Diversifier Strategies Fund Dreyfus Emerging Markets Debt U.S. Dollar Fund Dreyfus Global Emerging Markets Fund Dreyfus Select Managers Long/Short Equity Fund Dreyfus TOBAM Emerging Markets Fund Dreyfus Yield Enhancement Strategy Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Alternative Diversifier Strategies Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Alternative Diversifier Strategies Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Alternative Diversifier Strategies Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting modest gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, stock prices were driven broadly higher over the final months of 2014 as U.S. corporate fundamentals benefited from a sustained economic recovery, which was fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. However, gains moderated over the first four months of 2015, when investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. In the meantime, expectations of the timing of short-term interest rate hikes from monetary policymakers have been pushed back, and eventual rate increases are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through April 30, 2015, as provided by Jeffrey M. Mortimer, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Alternative Diversifier Strategies Fund’s Class A shares produced a total return of 3.89%, Class C shares returned 3.52%, Class I shares returned 3.89%, and Class Y shares returned 4.17%. 1 In comparison, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”) returned 4.39%, and the Barclays U.S.Aggregate Index returned 2.06% for the same period. 2 The Hybrid Index, which reflects a blend of the S&P 500 Index and the Barclays U.S. Aggregate Index, returned 3.34% for that period. 3 Amid heightened turbulence among stocks and bonds stemming from choppy U.S. and global economic growth, alternative diversification strategies mostly produced positive returns with subdued volatility over the reporting period. Strong results from most of the strategies in which the fund invests enabled it to outperform its Hybrid Index. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally allocates its assets across non-traditional or “alternative” asset classes and investment strategies. The fund is designed to complement and diversify traditional stock and bond portfolios. The fund uses a “fund of funds” approach in which we allocate assets among other investment companies (the underlying funds) that invest in asset classes and investment strategies that typically have had a low correlation to each other and to traditional equity and fixed-income asset classes. We currently intend to allocate the fund’s assets among underlying funds that employ the following alternative investment strategies: long/short equity strategies, absolute return hedge strategies, real estate-related strategies, commodities strategies, global macro strategies, and managed futures strategies. As of April 30, 2015, the fund held positions in nine underlying funds:AQR Managed Futures Strategy Fund,ASG Global Alternatives Fund,ASG Managed Futures Strategy Fund, DFA Commodity Strategy Portfolio, Dynamic Total Return Fund, Dreyfus Research Long/Short Equity Fund, Dreyfus Select Managers Long/Short Fund, Dreyfus Global Real Estate Securities Fund, and Dreyfus Global Real Return Fund. Macroeconomic Developments Drove Financial Markets Although the U.S. economy continued to grow during the reporting period, the recovery proved uneven in the face of severe winter weather. Deflationary pressures The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) and uncertain economic prospects in international markets further increased investor uneasiness. European and Japanese central banks responded to economic headwinds with massive quantitative easing programs, causing the U.S. dollar to increase in value against their currencies and hampering revenues for U.S. exporters. A steep decline in oil prices generated challenges for energy producers, while consumers and certain industries benefited from lower fuel prices. Equity markets proved choppy in this environment. During the first four months of the reporting period, the S&P 500 Index repeatedly vacillated between gains and losses. By mid-March 2015, however, the market regained its footing, remaining in positive territory through the rest of the reporting period as economic data improved. Most industry groups represented in the S&P 500 Index posted gains for the reporting period overall, led by the consumer discretionary and health care sectors. Conversely, the energy, utilities, and telecommunications services sectors lost a degree of value. Bonds also benefited from changing economic expectations over the reporting period, as low interest rates in overseas markets drove global investors to U.S. Treasury securities, sparking a rally among U.S. government bonds. After a bout of weakness early in the reporting period when energy prices plunged, corporate bonds later advanced as credit conditions improved. Most Underlying Funds Supported Relative Performance All but one of the fund’s underlying investments supported relative performance during the reporting period. Netixis ASG Managed Futures Fund, AQR Managed Futures Fund,ASG Global Alternatives Fund, and Dynamic Total Return Fund fared especially well by capitalizing on major market trends, including narrowing yield differences along the European bond market’s maturity spectrum, falling commodity prices, and a strengthening U.S. dollar. Dreyfus Research Long/Short Equity Fund, Dreyfus Select Managers Long/Short Fund, and Dreyfus Global Real Estate Securities Fund produced returns that were roughly in line with market averages. In contrast, DFA Commodity Strategy Portfolio lost value due to falling energy and industrial metals prices. We made no changes to the fund’s underlying investments or allocations during the reporting period. Positioned for Muted Volatility Through Diversification The U.S. economic recovery has continued to gain traction, and the Federal Reserve Board is expected to begin raising short-term interest rates during the second half of 4 2015. Meanwhile, commodity prices appear to be stabilizing. In this environment, we believe that the fund can play an important role in diversifying investors’ overall investment portfolios.We have continued to emphasize strategies that historically have exhibited low performance correlations to traditional financial markets, which we believe can help dampen the volatility of stocks and bonds and produce positive absolute returns regardless of changes in economic and market conditions. May 15, 2015 Equity securities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond securities are subject generally to interest rate, credit, liquidity, call, sector, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. Short sales involve selling a security the fund does not own in anticipation that the security’s price will decline. Short sales may involve substantial risk and leverage, and expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss to the fund. Short positions in stocks involve more risk than long positions in stocks because the maximum sustainable loss on a stock purchased is limited to the amount paid for the stock plus the transaction costs, whereas there is no maximum attainable price on the shorted stock. In theory, stocks sold short have unlimited risk. It is possible that the market value of securities the fund holds in long positions will decline at the same time that the market value of the securities in the fund has sold short increases, thereby increasing the fund’s potential volatility. Leveraging occurs when the fund increases its assets available for investment using borrowing or similar transactions. Short sales effectively leverage the fund’s assets.The use of leverage may magnify the fund’s gains or losses. Exposure to the commodities markets may subject the fund to greater volatility than investments in traditional securities.The values of commodities and commodity-linked investments are affected by events that might have less impact on the values of stocks and bonds. Investments linked to the prices of commodities are considered speculative. Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of factors. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation in effect until March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC.—Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index.The Barclays U.S.Aggregate Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. 3 SOURCE: FACTSET.—Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Hybrid Index reflects a 50/50 blend of the Standard & Poor’s 500 Composite Index and the Barclays U.S. Aggregate Index. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Alternative Diversifier Strategies Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.04 $ 7.72 $ 2.43 $ 1.62 Ending value (after expenses) $ 1,038.90 $ 1,035.20 $ 1,038.90 $ 1,041.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.01 $ 7.65 $ 2.41 $ 1.61 Ending value (after expenses) $ 1,020.83 $ 1,017.21 $ 1,022.41 $ 1,023.21 † Expenses are equal to the fund’s annualized expense ratio of .80% for Class A, 1.53% for Class C, .48% for Class I and .32% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Registered Investment Companies—99.8% Shares Value ($) Alternative Investments—26.7% AQR Managed Futures Strategy Fund, Cl. I 1,123,501 12,549,510 ASG Global Alternatives Fund, Cl. Y 990,712 11,482,351 ASG Managed Futures Strategy Fund, Cl. Y 1,167,527 13,414,890 DFA Commodity Strategy Portfolio 1,223,622 8,577,590 Dynamic Total Return Fund, Cl. Y 4,220,932 a,b 70,827,231 Domestic Equity—42.7% Dreyfus Research Long/Short Equity Fund, Cl. Y 3,195,986 a,b 41,100,379 Dreyfus Select Managers Long/Short Fund, Cl. Y 11,546,898 a,b,c 145,952,791 Foreign Equity—30.4% Dreyfus Global Real Estate Securities Fund, Cl. Y 4,954,733 b 46,128,560 Dreyfus Global Real Return Fund, Cl. Y 5,856,249 b 87,375,228 Total Investments (cost $423,535,686) % Cash and Receivables (Net) .2 % Net Assets % a Non-income producing security. b Investment in affiliated mutual fund. c The fund’s investment in the Dreyfus Select Managers Long/Short Fund represents 33.3% of the fund’s total investments.The Dreyfus Select Managers Long/Short Fund seeks to provide long-term capital appreciation. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 42.7 Mutual Funds: Alternative 26.7 Mutual Funds: Foreign 30.4 † Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 45,294,289 46,024,341 Affiliated issuers 378,241,397 391,384,189 Cash 446,559 Receivable for shares of Capital Stock subscribed 981,907 Prepaid expenses 36,656 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 96,581 Payable for shares of Capital Stock redeemed 219,047 Payable for investment securities purchased 76,287 Accrued expenses 39,504 Net Assets ($) Composition of Net Assets ($): Paid-in capital 423,309,134 Accumulated distributions in excess of investment income—net (1,053,848 ) Accumulated net realized gain (loss) on investments 2,314,103 Accumulated net unrealized appreciation (depreciation) on investments 13,872,844 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 57,767 34,982 340,295 438,009,189 Shares Outstanding 4,448 2,684 26,149 33,568,079 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 921,863 Affiliated issuers 4,635,891 Total Income Expenses: Management fee—Note 3(a) 501,031 Registration fees 53,350 Prospectus and shareholders’ reports 39,732 Professional fees 21,706 Directors’ fees and expenses—Note 3(d) 13,264 Custodian fees—Note 3(c) 4,778 Loan commitment fees—Note 2 1,538 Shareholder servicing costs—Note 3(c) 465 Interest expense—Note 2 319 Distribution fees—Note 3(b) 113 Miscellaneous 12,430 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (95 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments: Unaffiliated issuers (96,302 ) Affiliated issuers (118,040 ) Capital gain distributions: Unaffiliated issuers 2,360,305 Affiliated issuers 179,914 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments: Unaffiliated issuers 285,837 Affiliated issuers 8,519,269 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Operations ($): Investment income (loss)—net 4,909,123 (651,131 ) Net realized gain (loss) on investments 2,325,877 206,457 Net unrealized appreciation (depreciation) on investments 8,805,106 5,067,738 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (724 ) — Class C (97 ) — Class I (1,946 ) — Class Y (5,396,070 ) — Net realized gain (loss) on investments: Class A (22 ) — Class C (10 ) — Class I (55 ) — Class Y (147,466 ) — Total Dividends ) — Capital Stock Transactions ($): Net proceeds from shares sold: Class A 1,500 161,520 Class C 8,960 38,600 Class I 272,160 117,592 Class Y 79,708,634 383,299,429 Dividends reinvested: Class A 412 — Class I 801 — Class Y 393,646 — Cost of shares redeemed: Class A (2,054 ) (106,321 ) Class C (13,827 ) — Class I (54,231 ) — Class Y (25,922,204 ) (14,579,164 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Undistributed (distributions in excess of) investment (loss)—net (1,053,848 ) (564,134 ) 10 Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Capital Share Transactions: Class A Shares sold 115 12,958 Shares issued for dividends reinvested 33 — Shares redeemed (159 ) (8,499 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 684 3,083 Shares redeemed (1,083 ) — Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 20,997 9,351 Shares issued for dividends reinvested 63 — Shares redeemed (4,262 ) — Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 6,169,090 30,528,956 Shares issued for dividends reinvested 31,118 — Shares redeemed (2,005,970 ) (1,155,115 ) Net Increase (Decrease) in Shares Outstanding a From March 31, 2014 (commencement of operations) to October 31, 2014. See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal period indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended Class A Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.67 12.50 Investment Operations: Investment income (loss)—net b .13 (.04 ) Net realized and unrealized gain (loss) on investments .35 .21 Total from Investment Operations .48 .17 Distributions: Dividends from investment income—net (.16 ) — Dividends from net realized gain on investments (.00 ) c — Total Distributions (.16 ) — Net asset value, end of period 12.99 12.67 Total Return (%) d,e 3.89 1.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f,g .91 1.02 Ratio of net expenses to average net assets f,g .80 .54 Ratio of net investment income (loss) to average net assets f,g 2.08 (.53 ) Portfolio Turnover Rate e 3.49 .09 Net Assets, end of period ($ x 1,000) 58 57 a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Amounts do not include the expenses of the underlying funds. See notes to financial statements. 12 Six Months Ended April 30, 2015 Year Ended Class C Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.64 12.50 Investment Operations: Investment income (loss)—net b .06 (.10 ) Net realized and unrealized gain (loss) on investments .38 .24 Total from Investment Operations .44 .14 Distributions: Dividends from investment income—net (.05 ) — Dividends from net realized gain on investments (.00 ) c — Total Distributions (.05 ) — Net asset value, end of period 13.03 12.64 Total Return (%) d,e 3.52 1.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f,g 1.63 2.16 Ratio of net expenses to average net assets f,g 1.53 1.34 Ratio of net investment income (loss) to average net assets f,g .91 (1.34 ) Portfolio Turnover Rate e 3.49 .09 Net Assets, end of period ($ x 1,000) 35 39 a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Amounts do not include the expenses of the underlying funds. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (Unaudited) (continued) Six Months Ended April 30, 2015 Year Ended Class I Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.70 12.50 Investment Operations: Investment income (loss)—net b .12 (.05 ) Net realized and unrealized gain (loss) on investments .36 .25 Total from Investment Operations .48 .20 Distributions: Dividends from investment income—net (.17 ) — Dividends from net realized gain on investments (.00 ) c — Total Distributions (.17 ) — Net asset value, end of period 13.01 12.70 Total Return (%) d 3.89 1.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e,f .54 1.06 Ratio of net expenses to average net assets e,f .48 .52 Ratio of net investment income (loss) to average net assets e,f 1.95 (.51 ) Portfolio Turnover Rate d 3.49 .09 Net Assets, end of period ($ x 1,000) 340 119 a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Amounts do not include the expenses of the underlying funds. See notes to financial statements. 14 Six Months Ended April 30, 2015 Year Ended Class Y Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.71 12.50 Investment Operations: Investment income (loss)—net b .16 (.03 ) Net realized and unrealized gain (loss) on investments .36 .24 Total from Investment Operations .52 .21 Distributions: Dividends from investment income—net (.18 ) — Dividends from net realized gain on investments (.00 ) c — Total Distributions (.18 ) — Net asset value, end of period 13.05 12.71 Total Return (%) d 4.17 1.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e,f .32 .36 Ratio of net expenses to average net assets e,f .32 .36 Ratio of net investment income (loss) to average net assets e,f 2.45 (.36 ) Portfolio Turnover Rate d 3.49 .09 Net Assets, end of period ($ x 1,000) 438,009 373,341 a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Not annualized. e Annualized. f Amounts do not include the expenses of the underlying funds. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Alternative Diversifier Strategies Fund (the “fund”) is a separate diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering six series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of 16 certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 2,000 Class A, 2,000 Class C and 2,000 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds † 437,408,530 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. 18 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Net Realized Company 10/31/2014 ($) Purchases ($) † Sales ($) Gain (Loss) ($) Dreyfus Global Real Estate Securities Fund, Cl. Y 39,430,887 7,550,577 1,062,877 (12,031 ) Dreyfus Global Real Return Fund, Cl. Y 74,397,390 16,277,974 2,125,754 (18,084 ) Dreyfus Research Long/Short Equity Fund, Cl. Y 36,368,548 6,337,582 1,813,564 (17,657 ) Dreyfus Select Managers Long/Short Fund, Cl. Y 125,671,368 22,181,535 6,381,596 (76,963 ) Dynamic Total Return Fund, Cl. Y 58,238,833 9,506,372 1,594,315 6,695 TOTAL ) † Includes reinvested dividends/distributions. Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 4/30/2015 ($) Assets (%) Distributions ($) Dreyfus Global Real Estate Securities Fund, Cl. Y 222,004 46,128,560 10.5 1,212,995 Dreyfus Global Real Return Fund, Cl. Y (1,156,298 ) 87,375,228 19.9 3,602,810 Dreyfus Research Long/Short Equity Fund, Cl. Y 225,470 41,100,379 9.4 — The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 4/30/2015 ($) Assets (%) Distributions ($) Dreyfus Select Managers Long/Short Fund, Cl. Y 4,558,447 145,952,791 33.3 — Dynamic Total Return Fund, Cl. Y 4,669,646 70,827,231 16.2 — TOTAL (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The tax period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of current year distributions will be determined at the end of the current fiscal year. 20 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2015 was approximately $58,000 with a related weighted average annualized interest rate of 1.11%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the fund has agreed to pay a management fee at the annual rate of 1.35% applied to the portion of the fund’s average daily net assets allocated to direct investments in securities and .25% applied to that portion of the funds average daily net assets allocated to investments in other investment companies (underlying funds) and money market instruments (including cash and equivalents). Dreyfus has contractually agreed, from November 1, 2014 through March 1, 2016, to waive receipt of its receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expenses, brokerage commissions, commitment fees on borrowings, acquired fund fees and expenses incurred by underlying funds and extraordinary expenses) exceed .55% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking amounted to $95 during the period ended April 30, 2015. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $113 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $71 and $38, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a 22 per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $311 for transfer agency services and $9 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $4,778 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $89,642, Distribution Plan fees $21, Shareholder Services Plan fees $19, custodian fees $3,115, Chief Compliance Officer fees $3,682 and transfer agency fees $102. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2015, amounted to $71,473,855 and $14,040,983, respectively. At April 30, 2015, accumulated net unrealized appreciation on investments was $13,872,844, consisting of $15,785,553 gross unrealized appreciation and $1,912,709 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 23 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Emerging Markets Debt U.S. Dollar Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Understanding Your Fund’s Expenses 3 Comparing Your Fund’s Expenses With Those of Other Funds 4 Statement of Investments 11 Statement of Financial Futures 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Emerging Markets Debt U.S. Dollar Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this report for Dreyfus Emerging Markets Debt U.S. Dollar Fund, covering the period from the fund’s inception on December 3, 2014, through April 30, 2015. International bonds generally lost a degree of value for U.S. residents over the reporting period.Although many fixed-income markets fared well in local currency terms amid falling interest rates sparked by increasingly accommodative monetary policies, a strengthening U.S. dollar against most other major currencies more than offset those gains. Strength in the U.S. dollar was mainly the result of intensifying demand for domestic investments, including U.S.Treasury securities, as international bond yields reached historically low levels and nervous investors sought refuge from global economic weakness in the faster growing U.S. market. We remain optimistic regarding the long-term outlook for the U.S. and global economies. We believe aggressively accommodative monetary policies in Europe and Japan should boost economic activity, oil prices are stabilizing, and foreign currency exchange rates have become less volatile.Yet, we expect economic growth to gain more traction in some countries than others, suggesting that selectivity may become a more important determinant of success in international fixed-income markets. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Emerging Markets Debt U.S. Dollar Fund from December 3, 2014 (commencement of operations) to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 3.70 $ 6.78 $ 2.67 $ 2.67 Ending value (after expenses) $ 1,014.50 $ 1,011.90 $ 1,015.40 $ 1,015.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 ††† $ 4.51 $ 8.25 $ 3.26 $ 3.26 Ending value (after expenses) $ 1,020.33 $ 1,016.61 $ 1,021.57 $ 1,021.57 † Expenses are equal to the fund’s annualized expense ratio of .90% for Class A, 1.65% for Class C, .65% for Class I and .65% for ClassY, multiplied by the average account value over the period, multiplied by149/365 (to reflect the actual days in the period). †† Please note that while Class A, Class C, Class I and Class Y shares commenced operations on December 3, 2014, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period November 1, 2014 to April 30, 2015. ††† Expenses are equal to the fund’s annualized expense ratio of .90% for Class A, 1.65% for Class C, .65% for Class I and .65% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Fund 3 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes—96.7% Rate (%) Date Amount ($) Value ($) Consumer Discretionary—4.3% Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 245,000 244,389 InRetail Shopping Malls, Gtd. Notes 6.50 7/9/21 80,000 84,600 Li & Fung, Sr. Unscd. Debs 5.25 5/13/20 260,000 288,257 SACI Falabella, Sr. Unscd. Notes 4.38 1/27/25 200,000 209,958 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 240,000 253,224 Consumer Staples—1.9% Grupo Bimbo SAB de CV, Gtd. Notes 4.50 1/25/22 100,000 107,250 King Power Capital, Gtd. Bonds 5.63 11/3/24 340,000 366,202 Energy—2.0% Odbrecht Offshore Drilling, Finance, Sr. Scd. Notes 6.75 10/1/23 241,826 a,b 209,252 ONGC Videsh, Gtd. Notes 4.63 7/15/24 210,000 220,636 Petrobras Global Finance, Gtd. Notes 6.25 3/17/24 80,000 79,688 Financial—20.1% Akbank TAS, Sr. Unscd. Notes 4.00 1/24/20 200,000 b 194,948 AkBank TAS, Sr. Unscd. Bonds 5.13 3/31/25 200,000 b 196,000 Alternatifbank, Gtd. Bonds 3.13 7/22/19 250,000 251,750 Banco Bradesco, Sub. Notes 5.90 1/16/21 115,000 123,912 Banco Davivienda, Sub. Notes 5.88 7/9/22 240,000 248,400 Banco Daycoval, Sr. Unscd. Bonds 5.75 3/19/19 240,000 246,000 4 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) Banco Internacional del Peru, Sr. Unscd. Bonds 5.75 10/7/20 140,000 155,050 Bank of India/London, Sr. Unscd. Notes 6.25 2/16/21 220,000 251,862 Bank Rakyat Indonesia Persero, Sr. Unscd. Notes 2.95 3/28/18 200,000 202,500 BBVA Banco Continental, Sub. Notes 5.25 9/22/29 90,000 a 93,150 BBVA Bancomer, Jr. Sub. Notes 7.25 4/22/20 220,000 249,700 China Cinda Finance 2014, Gtd. Notes 5.63 5/14/24 250,000 271,971 China Overseas Finance, Gtd. Bonds 5.95 5/8/24 230,000 262,030 Global Bank, Sr. Unscd. Notes 5.13 10/30/19 200,000 b 207,000 Itau Unibanco Holding, Sub. Notes 5.65 3/19/22 240,000 250,800 Krung Thai Bank, Sub. Notes 5.20 12/26/24 250,000 a 260,879 MAF Global Securities, Gtd. Bonds 4.75 5/7/24 240,000 254,184 PCCW-HKT Capital, Gtd. Notes 3.75 3/8/23 200,000 203,045 Shimao Property Holdings, Gtd. Notes 6.63 1/14/20 240,000 246,000 SUAM Finance, Gtd. Notes 4.88 4/17/24 240,000 252,360 Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 125,000 125,042 TC Ziraat Bankasi, Sr. Unscd. Notes 4.25 7/3/19 240,000 239,112 United Overseas Bank, Sub. Notes 3.75 9/19/24 240,000 a 248,594 Foreign/Governmental—51.7% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 5.75 9/26/23 645,000 687,248 The Fund 5 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Bank of Ceylon, Sr. Unscd. Notes 5.33 4/16/18 240,000 241,200 Brazilian Government, Sr. Unscd. Bonds 7.13 1/20/37 190,000 231,325 Caixa Economica Federal, Sr. Unscd. Notes 3.50 11/7/22 360,000 328,500 CNOOC Curtis Funding, Gtd. Notes 4.50 10/3/23 230,000 248,003 Colombian Government, Sr. Unscd. Bonds 7.38 9/18/37 130,000 174,200 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 430,000 464,185 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 340,000 374,000 Corporacion Financiera de Desarrollo, Sr. Unscd. Notes 4.75 2/8/22 240,000 257,520 Development Bank of Kazakhstan, Sr. Unscd. Notes 4.13 12/10/22 220,000 204,138 Dominican Republic, Sr. Unscd. Bonds 5.88 4/18/24 120,000 127,800 Empresa Nacional del Petroleo, Sr. Unscd. Notes 4.38 10/30/24 380,000 b 388,651 Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 290,000 279,586 Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 550,000 583,275 Export-Import Bank of India, Sr. Unscd. Notes 4.00 1/14/23 200,000 205,605 Fondo Mivivienda, Sr. Unscd. Notes 3.50 1/31/23 150,000 148,800 Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 310,000 288,300 Indonesian Government, Sr. Unscd. Notes 3.38 4/15/23 200,000 196,750 Israel Electric, Sr. Scd. Bonds 5.00 11/12/24 240,000 b 255,900 Ivory Coast, Sr. Unscd. Notes 5.38 7/23/24 250,000 241,708 6 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) KazAgro National Management Holding, Sr. Unscd. Notes 4.63 5/24/23 220,000 206,056 Kenyan Government, Sr. Unscd. Notes 6.88 6/24/24 200,000 212,000 Lithuanian Government, Sr. Unscd. Notes 6.63 2/1/22 200,000 247,202 Magyar Export-Import Bank, Gov’t. Gtd. Bonds 4.00 1/30/20 250,000 255,313 MFB Magyar Fejlesztesi Bank, Gov’t. Gtd. Notes 6.25 10/21/20 220,000 249,975 NTPC, Sr. Unscd. Notes 4.75 10/3/22 240,000 258,510 OCP, Sr. Unscd. Notes 5.63 4/25/24 230,000 246,434 Panamanian Government, Sr. Unscd. Bonds, Ser. A 5.63 7/25/22 90,000 99,979 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 440,000 438,900 Perusahaan Gas Negara Persero, Sr. Unscd. Notes 5.13 5/16/24 240,000 251,806 Petroleos Mexicanos, Gtd. Notes 4.25 1/15/25 250,000 252,125 Petroleos Mexicanos, Gtd. Notes 4.50 1/23/26 240,000 244,200 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 210,000 237,720 Petroleum Co of Trinidad & Tobago, Sr. Unscd. Notes 6.00 5/8/22 75,000 80,531 Petroliam Nasional BHD, Sr. Unscd. Notes 7.63 10/15/26 100,000 138,096 Philippine Government, Sr. Unscd. Bonds 9.50 2/2/30 110,000 185,075 Polish Government, Sr. Unscd. Notes 4.00 1/22/24 1,000 1,093 Power Sector Assets and Liabilities Management, Gov’t. Gtd. Notes 7.39 12/2/24 210,000 284,025 Romanian Government, Sr. Unscd. Notes 4.88 1/22/24 440,000 485,650 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 240,000 243,432 Russian Government, Sr. Unscd. Notes 5.00 4/29/20 200,000 204,500 Sberbank of Russia, Sr. Unscd. Notes 6.13 2/7/22 250,000 243,625 Sinopec Group Overseas Development, 2012 Gtd. Notes 3.90 5/17/22 240,000 250,567 Sinopec Group Overseas Development, 2015, Gtd. Notes 2.50 4/28/20 200,000 b 198,676 Transnet, Sr. Unscd. Notes 4.00 7/26/22 260,000 251,961 Turkish Government, Sr. Unscd. Notes 7.38 2/5/25 200,000 246,250 Uruguayan Government Sr. Unscd. Bonds 7.88 1/15/33 180,000 252,000 Vietnamese Government, Sr. Unscd. Bonds 4.80 11/19/24 240,000 b 251,400 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 290,000 266,075 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 270,000 252,450 Industrial—5.6% Alfa, Sr. Unscd. Notes 5.25 3/25/24 350,000 379,750 Alliance Global Group, Gtd. Notes 6.50 8/18/17 230,000 246,675 Doosan Heavy Industries & Construction, Bank Gtd. Notes 2.13 4/27/20 250,000 b 247,341 ENA Norte Trust, Pass Through Certificates 4.95 4/25/28 159,991 166,791 Noble Group, Sr. Unscd. Notes 6.75 1/29/20 145,000 152,250 Rolta Americas, Gtd. Notes 8.88 7/24/19 250,000 217,500 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Information Technology—1.0% Tencent Holdings, Sr. Unscd. Notes 3.80 2/11/25 245,000 b Materials—4.0% Cementos Pacasmayo, Gtd. Notes 4.50 2/8/23 130,000 126,100 CEMEX Espana, Sr. Scd. Notes 9.88 4/30/19 170,000 188,595 Minsur, Sr. Unscd. Notes 6.25 2/7/24 170,000 189,975 Severstal, Sr. Unscd. Notes 5.90 10/17/22 270,000 255,528 Turkiye Sise ve Cam Fabrikalari, Sr. Unscd. Notes 4.25 5/9/20 250,000 246,250 Telecommunications—4.0% ENTEL Chile, Sr. Unscd. Notes 4.75 8/1/26 250,000 263,198 MTN Mauritius Investments, Gtd. Notes 4.76 11/11/24 250,000 b 258,165 Oi, Sr. Unscd. Notes 5.75 2/10/22 260,000 220,350 VimpelCom Holdings, Gtd. Notes 7.50 3/1/22 270,000 268,650 Utilities—2.1% Perusahaan Listrik Negara, Sr. Unscd. Notes 5.25 10/24/42 270,000 256,500 Talent Yield Investments, Gtd. Notes 4.50 4/25/22 240,000 255,936 Total Bonds and Notes (cost $23,952,573) Principal Short -Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.05%, 8/13/15 (cost $24,996) 25,000 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $440,160) 440,160 d Total Investments (cost $24,417,729) % Cash and Receivables (Net) % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, these securities were valued at $2,653,499 or 10.6% of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Mexico 10.2 Supranational 1.1 Brazil 9.5 Australia 1.0 Russia 8.1 Israel 1.0 China 7.9 Ivory Coast 1.0 Turkey 7.8 Lithuania 1.0 Indonesia 5.4 Mauritius 1.0 India 4.6 Morocco 1.0 Peru 4.2 Singapore 1.0 Hong Kong 4.0 Sri Lanka 1.0 Chile 3.9 Thailand 1.0 Philippines 2.9 United Arab Emirates 1.0 Colombia 2.7 Uruguay 1.0 Hungary 2.0 Vietnam 1.0 South Korea 2.0 Kenya .8 Panama 1.9 Spain .8 Romania 1.9 Malaysia .6 Short-Term/ Dominican Republic .5 Money Market Investments 1.9 Trinidad and Tobago .3 Kazakhstan 1.6 † Based on net assets. See notes to financial statements. 10 STATEMENT OF FINANCIAL FUTURES April 30, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2015 ($) Financial Futures Short U.S. Treasury 10 Year Notes 7 (898,625 ) June 2015 ) See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 23,977,569 24,270,784 Affiliated issuers 440,160 440,160 Dividends and interest receivable 289,282 Receivable for futures variation margin—Note 3 984 Prepaid expenses 76,287 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 1,203 Accrued expenses 25,601 Net Assets ($) Composition of Net Assets ($): Paid-in capital 25,000,000 Accumulated undistributed investment income—net 63,323 Accumulated net realized gain (loss) on investments (302,518 ) Accumulated net unrealized appreciation (depreciation) on investments [including ($3,327) net unrealized (depreciation) on financial futures] 289,888 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 100,198 100,143 24,750,149 100,203 Shares Outstanding 8,000 8,000 1,976,000 8,000 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS From December 3, 2014 (commencement of operations) to April 30, 2015 (Unaudited) Investment Income ($): Income: Interest 465,858 Cash Dividends; Affiliated issuers 861 Total Income Expenses: Investment advisory fee—Note 2(a) 50,254 Professional fees 48,309 Registration fees 28,183 Custodian fees—Note 2(c) 7,540 Prospectus and shareholders’ reports 3,515 Directors’ fees and expenses—Note 2(d) 626 Distribution fees—Note 2(b) 301 Shareholder servicing costs—Note 2(c) 286 Miscellaneous 11,953 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (85,131 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments (285,448 ) Net realized gain (loss) on financial futures (17,070 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments 293,215 Net unrealized appreciation (depreciation) on financial futures (3,327 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS From December 3, 2014 (commencement of operations) to April 30, 2015 (Unaudited) Operations ($): Investment income—net 400,883 Net realized gain (loss) on investments (302,518 ) Net unrealized appreciation (depreciation) on investments 289,888 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (1,256 ) Class C (1,008 ) Class I (333,944 ) Class Y (1,352 ) Total Dividends ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 100,000 Class C 100,000 Class I 24,700,000 Class Y 100,000 Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period — End of Period Undistributed investment income—net 63,323 Capital Share Transactions (Shares): Class A Shares sold Class C Shares sold Class I Shares sold Class Y Shares sold See notes to financial statements. 14 FINANCIAL HIGHLIGHTS (Unaudited) The following table describes the performance for each share class for the period from December 3, 2014 (commencement of operations) to April 30, 2015.All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distri-butions.These figures have been derived from the fund’s financial statements. Class A Class C Class I Class Y Shares Shares Shares Shares Per Share Data ($): Net asset value, beginning of period 12.50 12.50 12.50 12.50 Investment Operations: Investment income—net a .19 .15 .20 .20 Net realized and unrealized gain (loss) on investments (.01 ) — — — Total from Investment Operations .18 .15 .20 .20 Distributions: Dividends from investment income—net (.16 ) (.13 ) (.17 ) (.17 ) Net asset value, end of period 12.52 12.52 12.53 12.53 Total Return (%) b 1.45 c 1.19 c 1.54 1.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.80 2.55 1.50 1.53 Ratio of net expenses to average net assets d .90 1.65 .65 .65 Ratio of net investment income to average net assets d 3.74 2.99 3.99 3.99 Portfolio Turnover Rate b 26.55 26.55 26.55 26.55 Net Assets, end of period ($ x 1,000) 100 100 24,750 100 a Based on average shares outstanding. b Not annualized. c Exclusive of sales charge. d Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Emerging Markets Debt U.S. Dollar Fund (the “fund”) is a separate non-diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering six series, including the fund, which commenced operations on December 3, 2014.The fund’s investment objective is to seek to maximize total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Standish Mellon Asset Management Company LLC (“Standish”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser.The fund’s fiscal year end is October 31. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. ClassY shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the 16 expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which 18 include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions.These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 11,283,465 — Foreign Government — 12,962,320 — Mutual Funds 440,160 — — U.S. Treasury — 24,999 — Liabilities ($) Other Financial Instruments: Financial Futures †† (3,327 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 12/3/2014($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 30,512,409 30,072,249 440,160 1.8% 20 (d) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. On April 30, 2015, the Board declared a cash dividend of $.046, $.038, $.049 and $.050 per share from undistributed investment income-net for Class A, Class C, Class I and Class Y shares, respectively, payable on May 0, 2015 (ex-dividend date), to shareholders of record as of the close of business on April 30, 2015. (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from December 3, 2014 through December 31, 2015, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, brokerage commissions and extraordinary expenses) exceed .65% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $85,131 during the period ended April 30, 2015. Pursuant to a sub-investment advisory agreement between Dreyfus and Standish, Standish serves as the fund’s sub-investment adviser responsible for the day-to–day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC 22 and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets. During the period ended April 30, 2015, Class C shares were charged $301 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.These services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $101 and $100, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $82 for transfer agency services and $2 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $7,540 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $4,637 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $10,277, Distribution Plan fees $61, Shareholder Services Plan fees $41, custodian fees $6,032, Chief Compliance Officer fees $3,682 and transfer agency fees $9, which are offset against an expense reimbursement currently in effect in the amount of $18,899. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject 24 to certain exceptions, including redemptions made through the use of the fund’s exchange privilege. During the period ended April 30, 2015, there were no redemption fees charged and retained by the fund. NOTE 3—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2015, amounted to $30,441,573 and $6,174,984, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counter-party credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2015 are set forth in the Statement of Financial Futures. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Interest rate financial futures 1,625,103 At April 30, 2015, accumulated net unrealized appreciation on investments was $293,215, consisting of $448,837 gross unrealized appreciation and $155,622 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 26 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Global Emerging Markets Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements 31 Information About the Review and Approval of the Fund’s Management and Sub-Investment Advisory Agreements FOR MORE INFORMATION Back Cover Dreyfus Global Emerging Markets Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Global Emerging Markets Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting moderate gains, on average. Investors remained concerned over the reporting period’s first half that persistent economic weakness and defla-tionary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies. However, investor sentiment was buoyed over the second half by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular. Despite ongoing geopolitical head-winds, energy prices appear to have stabilized, and we believe that aggressively accommodative monetary policies from the world’s major central banks seem likely to address economic and deflation issues.Therefore, we currently expect the pace of global economic growth to improve gradually in the months ahead. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through April 30, 2015, as provided by Robert Marshall-Lee and Sophia Whitbread, CFA, Primary Portfolio Managers of Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Global Emerging Markets Fund’s Class A shares produced a total return of –4.29%, Class C shares returned –4.70%, Class I shares returned –4.24% and Class Y shares returned –4.16%. 1 In comparison, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), the fund’s benchmark, returned 3.92% for the same period. 2 Stocks in the world’s emerging markets gained a moderate degree of value, on average, amid heightened market turbulence over the reporting period. The fund produced lower returns than its benchmark, mainly due to overweighted exposure to India and underweighted positions in China’s stronger performing stocks. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in common stocks and other equity securities of companies in emerging market countries. We employ a fundamental, bottom-up investment process that emphasizes quality, return on capital employed, and governance.The process of identifying investment ideas begins by identifying a core list of investment themes. These themes are based primarily on observable global economic, industrial or social trends that we believe will positively affect certain sectors or industries and cause stocks within these sectors or industries to outperform others.We then identify specific companies using investment themes to help focus on areas where our themes suggest superior growth potential and fundamental analysis to ensure that we have the right stock picks to best capture this growth potential in capital appreciation. Emerging Markets Produced Divergent Results Emerging market equities produced mixed returns during the reporting period. Some markets, such as Russia and Brazil, continued to encounter pronounced weakness stemming from economic and geopolitical concerns. Russia proved vulnerable to plummeting oil prices and sanctions imposed over its conflict with The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Ukraine, while Brazil’s economy contracted in the midst of a scandal surrounding the country’s largest oil company. In contrast, China’s stock market climbed when monetary policymakers implemented more aggressively accommodative policies, including two reductions in short-term interest rates during the reporting period. Investor sentiment also was buoyed when Chinese officials relaxed restrictions on property-market transactions and opened local financial markets to greater foreign investment. However, India —which had advanced strongly in 2014 — stumbled late in the reporting period, despite sound underlying fundamentals, when investors sought more attractive values in other markets. It should be noted that emerging equity markets generally lagged more developed countries over the reporting period. Europe’s stock market fared especially well after the launch of a larger-than-expected quantitative easing program, and Japan’s market advanced after the country intensified aggressively accommodative monetary policies. U.S. equities gained a more modest amount of value amid expectations of rising short-term interest rates later this year. China Positions Dampened Relative Results Despite overweighted exposure to Hong Kong and China combined, the fund did not hold many of the index heavyweights that led the local markets’ rally, including certain banks and insurance companies. In addition, China’s ongoing clampdown on corruption continued to hamper revenues for gaming companies with facilities in Macau. Meanwhile, the fund maintained substantially overweighted exposure to India, which suffered from rotation into China as the market consolidated previous gains. From a security selection perspective, the fund received disappointing results from Indian conglomerate ITC, which was hurt by cigarette taxation, and motorized vehicle maker Hero MotoCorp, where demand for two-wheelers was hampered by slower economic growth in rural areas. Mexican pharmaceutical company Genomma Lab Internacional reported disappointing financial results due to operational management shortfalls. By market sector, the fund’s greatest detractors were found in the information technology segment: investors in Chinese Internet companies Baidu and Alibaba Group Holding focused on the dampening effects of capital spending on the nearer-term profit margin outlook rather than these investments’ longer-term strategic benefits. On a more positive note, top contributors for the reporting period included Naspers, an Internet company listed in South Africa whose value is driven mainly 4 by its ownership stake in Chinese Internet retailer Tencent Holdings. Hong Kong-based financial services provider AIA Group continued to deliver strong growth in its insurance businesses in Asia. Chinese discount retailerVipshop Holdings achieved strong growth in e-commerce “flash” sales, especially through its mobile channel. Differentiated Prospects across Emerging Markets We continue to see markedly differentiated prospects across the emerging markets depending on the specific countries, industry groups and individual companies being considered.With selectivity likely to be a more critical determinant of investment results, we have continued to favor companies that are adjusting to a changing global backdrop by adopting reforms to address fiscal deficits while investing in new avenues of growth. We have identified a number of businesses in India, the Philippines and Mexico that meet these criteria, and the fund is positioned to reflect this conviction. May 15, 2015 Equity securities are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price.An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect an undertaking for the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization-weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America, and the Pacific Basin. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Emerging Markets Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ $ $ 6.41 $ 6.12 Ending value (after expenses) $ $ 953.00 $ 957.60 $ 958.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 8.00 $ 11.73 $ 6.61 $ 6.31 Ending value (after expenses) $ 1,016.86 $ 1,013.14 $ 1,018.25 $ 1,018.55 † Expenses are equal to the fund’s annualized expense ratio of 1.60% for Class A, 2.35% for Class C, 1.32% for Class I and 1.26% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—97.7% Shares Value ($) Australia—.4% Oil Search 66,548 Brazil—.4% CCR 66,613 Chile—.4% Sociedad Quimica y Minera Chile, ADR 18,599 China—19.9% Alibaba Group Holding, ADR 39,962 3,248,511 Baidu, ADR 23,255 a 4,657,511 China Biologic Products 12,200 a 1,166,808 Hengan International Group 96,500 1,191,297 PetroChina, Cl. H 1,262,000 1,626,484 TAL Education Group, ADR 67,674 a 2,487,020 Tencent Holdings 67,574 1,395,568 Vipshop Holdings, ADS 118,148 a 3,342,407 YY, ADR 24,955 a 1,586,140 Cyprus—1.3% Eurasia Drilling, GDR 68,754 Germany—.4% Rocket Internet 8,095 b Georgia—.6% Bank of Georgia Holdings 22,396 Hong Kong—4.3% AIA Group 671,800 India—25.4% Amara Raja Batteries 44,608 557,865 Apollo Hospitals Enterprise 66,578 1,187,410 Axis Bank 256,529 2,247,557 Glenmark Pharmaceuticals 153,276 2,106,007 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) India (continued) Godrej Consumer Products 110,235 1,814,958 Grasim Industries 16,734 942,774 Hero MotoCorp 101,857 3,729,047 ITC 715,856 3,624,620 Jubilant Foodworks 59,561 a 1,391,224 Maruti Suzuki India 23,771 1,388,511 Tata Consultancy Services 64,385 2,487,025 Tata Motors, ADR 107,850 4,442,342 Titan 90,119 534,865 Indonesia—.5% Surya Citra Media 2,174,600 Macau—3.7% Sands China 504,800 2,064,520 Wynn Macau 875,200 1,774,251 Malaysia—1.4% IHH Healthcare 885,600 Mexico—4.9% Fibra Shop Portafolios Inmobiliarios 347,799 398,761 Fibra Uno Administracion 153,691 383,276 Genomma Lab Internacional, Cl. B 888,318 a 1,043,377 Grupo Financiero Santander Mexico, Cl. B, ADR 141,867 1,442,787 Kimberly-Clark de Mexico, Cl. A 581,352 1,280,020 Southern Copper 15,480 504,338 Philippines—9.4% Energy Development 2,959,700 537,379 First Gen 938,600 591,468 8 Common Stocks (continued) Shares Value ($) Philippines (continued) GT Capital Holdings 52,960 1,492,805 Metropolitan Bank & Trust 768,525 1,604,704 Robinsons Retail Holdings 522,800 1,021,270 Security Bank 362,021 1,364,805 Universal Robina 648,950 3,174,663 Portugal—.6% Galp Energia 42,841 South Africa—11.7% British American Tobacco 46,666 2,582,559 Cie Financiere Richemont 181,901 1,627,358 Discovery 97,027 1,073,693 Life Healthcare Group Holdings 588,045 2,010,639 Naspers, Cl. N 31,041 4,870,839 Taiwan—7.7% MediaTek 233,000 2,997,016 Taiwan Semiconductor Manufacturing 1,038,000 5,011,249 Thailand—1.0% Bangkok Bank 192,600 Turkey—.4% Cola-Cola Icecek 21,698 United Arab Emirates—.6% Al Noor Hospitals Group 46,181 United States—2.7% Yum! Brands 32,745 Total Common Stocks (cost $93,179,269) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—2.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,321,727) 2,321,727 c Total Investments (cost $95,500,996) % Cash and Receivables (Net) .1 % Net Assets % ADR—American Depository Receipts ADS—American Depository Shares GDR—Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, this security was valued at $402,025 or 0.4% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Technology 20.9 Oil & Gas 3.8 Consumer Goods 20.5 Money Market Investment 2.2 Consumer Services 19.5 Utilities 1.1 Financial 15.6 Basic Materials .9 Health Care 9.3 Industrial 6.1 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 93,179,269 101,511,214 Affiliated issuers 2,321,727 2,321,727 Cash 145,320 Cash denominated in foreign currencies 121,404 124,303 Dividends receivable 116,230 Receivable for shares of Capital Stock subscribed 42,990 Prepaid expenses 31,514 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 146,436 Payable for investment securities purchased 152,301 Accrued expenses 27,415 Net Assets ($) Composition of Net Assets ($): Paid-in capital 97,663,234 Accumulated investment (loss)—net (198,143 ) Accumulated net realized gain (loss) on investments (1,834,755 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 8,336,810 a Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 112,707 43,616 638,017 103,172,806 Shares Outstanding 7,895 3,081 44,684 7,202,030 Net Asset Value Per Share ($) a Net of $118,468 deferred foreign capital gains tax. See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $46,705 foreign taxes withheld at source): Unaffiliated issuers 484,510 Affiliated issuers 1,160 Total Income Expenses: Management fee—Note 3(a) 477,538 Professional fees 40,962 Registration fees 39,497 Custodian fees—Note 3(c) 29,398 Directors’ fees and expenses—Note 3(d) 2,824 Prospectus and shareholders’ reports 1,908 Shareholder servicing costs—Note 3(c) 795 Loan commitment fees—Note 2 508 Distribution fees—Note 3(b) 165 Miscellaneous 10,834 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (212 ) Less—reduction in fees due to earnings credits—Note 3(c) (1 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (1,615,950 ) Net realized gain (loss) on forward foreign currency exchange contracts 1,272 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (2,404,808 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (2,459 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Operations ($): Investment Income—net (118,546 ) 312,933 Net realized gain (loss) on investments (1,614,678 ) 426,069 Net unrealized appreciation (depreciation) on investments (2,407,267 ) 10,744,077 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (246 ) — Class C (68 ) — Class I (2,339 ) — Class Y (292,156 ) — Net realized gain on investments: Class A (761 ) — Class C (370 ) — Class I (5,992 ) — Class Y (748,416 ) — Total Dividends ) — Capital Stock Transactions ($): Net proceeds from shares sold: Class A 135,316 126,094 Class C — 40,885 Class I 87,998 20,222,652 Class Y 19,739,685 89,152,604 Dividends reinvested: Class A 688 — Class C 152 — Class I 6,292 — Class Y 939,605 — Cost of shares redeemed: Class A (139,869 ) (11,488 ) Class I (203,201 ) (20,173,543 ) Class Y (8,487,528 ) (3,761,436 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 97,078,847 — End of Period Undistributed investment income (loss)—net (198,143 ) 215,212 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Capital Share Transactions: Class A Shares sold 9,350 8,765 Shares issued for dividends reinvested 49 — Shares redeemed (9,470 ) (799 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold — 3,070 Shares issued for dividends reinvested 11 — Net Increase (Decrease) in Shares Outstanding 11 Class I Shares sold 6,082 1,602,278 Shares issued for dividends reinvested 450 — Shares redeemed (13,814 ) (1,550,312 ) Net Increase (Decrease) in Shares Outstanding ) Class Y Shares sold 1,374,150 6,615,948 Shares issued for dividends reinvested 67,019 — Shares redeemed (592,083 ) (263,004 ) Net Increase (Decrease) in Shares Outstanding a From February 3, 2014 (commencement of operations) to October 31, 2014. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal period indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended Class A Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 15.09 12.50 Investment Operations: Investment income (loss)—net b (.04 ) .02 Net realized and unrealized gain (loss) on investments (.61 ) 2.57 Total from Investment Operations (.65 ) 2.59 Distributions: Dividends from investment income—net (.04 ) — Dividends from net realized gain on investments (.12 ) — Total Distributions (.16 ) — Net asset value, end of period 14.28 15.09 Total Return (%) c,d (4.29 ) 20.72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 1.90 2.35 Ratio of net expenses to average net assets e 1.60 1.60 Ratio of net investment income (loss) to average net assets e (.62 ) .20 Portfolio Turnover Rate d 13.70 30.66 Net Assets, end of period ($ x 1,000) 113 120 a From February 3, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended Class C Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 15.01 12.50 Investment Operations: Investment (loss)—net b (.10 ) (.05 ) Net realized and unrealized gain (loss) on investments (.61 ) 2.56 Total from Investment Operations (.71 ) 2.51 Distributions: Dividends from investment income—net (.02 ) — Dividends from net realized gain on investments (.12 ) — Total Distributions (.14 ) — Net asset value, end of period 14.16 15.01 Total Return (%) c,d (4.70 ) 20.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 2.59 2.95 Ratio of net expenses to average net assets e 2.35 2.35 Ratio of net investment (loss) to average net assets e (1.34 ) (.45 ) Portfolio Turnover Rate d 13.70 30.66 Net Assets, end of period ($ x 1,000) 44 46 a From February 3, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended April 30, 2015 Year Ended Class I Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 15.09 12.50 Investment Operations: Investment income (loss)—net b (.02 ) .66 Net realized and unrealized gain (loss) on investments (.62 ) 1.93 Total from Investment Operations (.64 ) 2.59 Distributions: Dividends from investment income—net (.05 ) — Dividends from net realized gain on investments (.12 ) — Total Distributions (.17 ) — Net asset value, end of period 14.28 15.09 Total Return (%) c (4.24 ) 20.72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.32 1.41 Ratio of net expenses to average net assets d 1.32 1.35 Ratio of net investment income (loss) to average net assets d (.30 ) 2.86 Portfolio Turnover Rate c 13.70 30.66 Net Assets, end of period ($ x 1,000) 638 784 a From February 3, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended Class Y Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 15.13 12.50 Investment Operations: Investment income (loss)—net b (.02 ) .05 Net realized and unrealized gain (loss) on investments (.61 ) 2.58 Total from Investment Operations (.63 ) 2.63 Distributions: Dividends from investment income—net (.05 ) — Dividends from net realized gain on investments (.12 ) — Total Distributions (.17 ) — Net asset value, end of period 14.33 15.13 Total Return (%) c (4.16 ) 21.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.26 1.70 Ratio of net expenses to average net assets d 1.26 1.35 Ratio of net investment income (loss) to average net assets d (.25 ) .52 Portfolio Turnover Rate c 13.70 30.66 Net Assets, end of period ($ x 1,000) 103,173 96,129 a From February 3, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Global Emerging Markets Fund (the “fund”) is a separate non-diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering six series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Newton Capital Management Limited (“Newton”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class Y shares are sold at net asset value per share generally to institutional investors and bear no Distribution or Shareholder Services Plan fees. Class I and Class Y shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 2,000 Class A and Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not 20 orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 22 The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,814,760 — — Equity Securities— Foreign Common Stocks † 23,284,066 75,412,388 †† — Mutual Funds 2,321,727 — — † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. At October 31, 2014, $70,680,364 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 18,964,343 16,642,616 2,321,727 2.2 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis 24 to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The tax period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the fund has agreed to pay a management fee at the annual rate of 1.00% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2014 through March 1, 2016, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.35% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking amounted to $212 during the period ended April 30, 2015. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, Newton serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval.The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable 26 to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $165 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $133 and $55, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $512 for transfer agency services and $18 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $29,398 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $86,542, Distribution Plan fees $27, Shareholder Services Plan fees $36, custodian fees $56,015, Chief Compliance Officer fees $3,682 and transfer agency fees $154, which are offset against an expense reimbursement currently in effect in the amount of $20. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended April 30, 2015, redemption fees charged and retained by the fund amounted to $1,031. 28 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2015, amounted to $21,929,886 and $13,074,554, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter-party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At April 30, 2015, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Forward contracts 370,782 At April 30, 2015, accumulated net unrealized appreciation on investments was $8,331,945, consisting of $15,645,656 gross unrealized appreciation and $7,313,711 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 30 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Directors held on February 25-26, 2015, the Board considered the renewal of the fund’s Management Agreement, pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”), and the Sub-Investment Advisory Agreement (together, the “Agreements”), pursuant to which Newton Capital Management Limited (the “Subadviser”) provides day-to-day management of the fund’s invest-ments.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus and the Subadviser. In considering the renewal of the Agreements, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) Dreyfus’ extensive administrative, accounting, and compliance infrastructures, as well as Dreyfus’ supervisory activities over the Subadviser. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for the nine-month period ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. Noting that the fund launched in February 2014, the Board discussed the results of the comparisons and noted that the fund’s total return performance was the highest in the Performance Group and above the Performance Universe median for the nine-month period. Dreyfus also provided a comparison of the fund’s total return since the fund’s commencement of operations on February 3, 2014 through December 31, 2014 to the return of the fund’s benchmark index for the same period. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board 32 noted that the fund’s contractual management fee was below the Expense Group median, and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus had contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until March 1, 2015, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) did not exceed 1.35% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Subadviser or its affiliates for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to the Subadviser in relation to the fee paid to Dreyfus by the fund and the respective services provided by the Subadviser and Dreyfus. The Board also noted the Subadviser’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AND SUB-INVESTMENT ADVISORY AGREEMENTS (Unaudited) (continued) had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus and the Subadviser, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Since Dreyfus, and not the fund, pays the Subadviser pursuant to the Sub-Investment Advisory Agreement, the Board did not consider the Subadviser’s profitability to be relevant to its deliberations. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus and the Subadviser from acting as investment adviser and sub-investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreements. Based on the discussions and considerations as described above, the Board concluded and determined as follows. 34 The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and the Subadviser are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fees paid to Dreyfus and the Subadviser were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreements, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates and the Subadviser, of the fund and the services provided to the fund by Dreyfus and the Subadviser. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreements, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreements. The Fund 35 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Select Managers Long/Short Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Securities Sold Short 16 Statement of Financial Futures 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 24 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Select Managers Long/Short Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Select Managers Long/Short Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting modest gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, stock prices were driven broadly higher over the final months of 2014 as U.S. corporate fundamentals benefited from a sustained economic recovery, which was fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. However, gains moderated over the first four months of 2015, when investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. In the meantime, expectations of the timing of short-term interest rate hikes from monetary policymakers have been pushed back, and eventual rate increases are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through April 30, 2015, as provided by Christopher E. Crerend and Jeffrey A. Brozek, Portfolio Allocation Managers of EACM Advisors LLC Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Select Managers Long/Short Fund’s Class A shares produced a total return of 3.20%, Class C shares returned 2.80%, Class I shares returned 3.36%, and Class Y shares returned 3.35%. 1 In comparison, the HFRX Equity Hedge Index (the “HFRX Index”) produced a total return of 3.76% and the Morgan Stanley Capital International All Country World Index (the “MSCI ACWI Index”), a broad-based index, produced a total return of 4.97% for the same period. 2,3 Because of several factors, including that the MSCI ACWI does not include short positions, we believe the HFRX Index may be a more meaningful performance benchmark to the extent the fund is actively engaged in long and short positions. Equity prices advanced moderately despite heightened volatility amid choppy domestic and international economic growth.The fund mildly underperformed its benchmark as the long portfolio was profitable, but portfolio hedges and short positions lost money as equity markets generally climbed. The Fund’s Investment Approach The fund seeks long-term capital appreciation with lower volatility than, and moderate correlation to, major equity market indices.The fund uses a “manager of managers” approach by selecting one or more experienced equity managers to serve as subadvisers to manage the fund’s assets.The fund allocates its assets among subadvis-ers that use long/short equity investment strategies that are not expected to have returns that are highly correlated to each other or major equity market indices. Each of the fund’s subadvisers acts independently of any other subadviser and uses its own methodology to select portfolio investments. The fund normally invests in equity securities, typically common stocks, including securities issued by other investment companies, such as exchange-traded funds (ETFs).The fund expects to maintain significant short positions in equity securities and equity-related instruments, including derivative instruments and ETFs. Although the fund intends to maintain an overall long position in its investments, in certain circumstances, the fund’s short positions may approach or reach the size of the fund’s overall long position. Equity Markets Climbed Despite Volatility Although the U.S. economy continued to recover during the reporting period, the expansion proved uneven in the face of severe winter weather. Weak growth in The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) international markets further increased investor uneasiness. European and Japanese central banks responded to economic headwinds with massive quantitative easing programs, hampering revenues for U.S. exporters when the euro and yen depreciated sharply in value against the U.S. dollar. A steep decline in oil prices generated challenges for energy producers, but certain other industries and consumers benefited from lower energy prices. Equity markets proved volatile in this uncertain economic environment, and broad measures of U.S. market performance vacillated between gains and losses over the first three months of the reporting period. By mid-first quarter 2015, however, the market regained its footing on the strength of favorable corporate earnings, enabling it to produce a moderate gain for the reporting period overall. Developed overseas markets fared considerably better than the U.S. market, climbing in anticipation monetary stimulus and improving economic conditions. Long Positions Fared Well; Short Positions Less So In the aggregate, the fund’s subadvisers produced results that nearly matched that of the HRFX Equity Hedge Index. In the consumer discretionary sector, long positions in automotive companies such as Bayerische Motoren Werke (BMW) and Daimler gained value when exports were boosted by a weakening euro. Among media companies, France-based Vivendi benefited from investors’ preference for content providers over distributors. A number of industrial holdings also fared well, bolstered by long positions in Netherlands-based Airbus Group, where orders and deliveries increased. In addition, expectations of improved economic conditions buoyed the stocks of Fanuc , Schneider Electric, and other European machinery producers. In the information technology sector, consumer electronics giant Apple continued to post strong sales and earnings, while rivals Samsung Electronics and Sony rebounded from earlier weakness. Chinese Internet company Tencent Holdings advanced amid strong growth trends. Finally, in the financials sector, U.S. regional bank Signature Bank reported robust revenues and earnings growth, while Swiss banking giant UBS Group and Japan’s Mitsubishi UFJ Financial Group also rose. On the other hand, long positions among exploration-and-production companies in the energy sector, such as Hess Corp. , lost value when oil prices plunged. Most notably, the fund’s relative results were dampened by market index and sector hedging strategies which lost money amid the rising equity markets. In addition, short positions among biotechnology firms and retailers undermined results in the health care and consumer discretionary sectors, respectively. The fund added one subadviser during the reporting period to gain greater exposure to European markets, and it eliminated one subadviser due to organizational changes. 4 Remaining Committed to a Diversified Investment Strategy As of the reporting period’s end, regional economic conditions and monetary policies have shown greater divergence. For example, sustained economic growth and less accommodative monetary policy are expected in the United States, while Europe and Japan are experiencing sluggish economic growth and, consequently, more aggressive easing. In our view, a more varied global investment climate may be particularly well suited for a diversified investment vehicle that seeks to reduce volatility while adding value through a variety of long and short equity investment strategies. May 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Small and midsize companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile, than those of larger, more established companies. Short sales involve selling a security the fund does not own in anticipation that the security’s price will decline. Short sales may involve substantial risk and leverage, and expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss to the fund. Short positions in stocks involve more risk than long positions in stocks because the maximum sustainable loss on a stock purchased is limited to the amount paid for the stock plus the transaction costs, whereas there is no maximum attainable price on the shorted stock. In theory, stocks sold short have unlimited risk. It is possible that the market value of securities the fund holds in long positions will decline at the same time that the market value of the securities in the fund has sold short increases, thereby increasing the fund’s potential volatility. Leveraging occurs when the fund increases its assets available for investment using borrowing or similar transactions. Short sales effectively leverage the fund’s assets.The use of leverage may magnify the fund’s gains or losses. The fund may use derivative instruments, such as options, futures, and options on futures, and swaps.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses pursuant to an agreement byThe Dreyfus Corporation in effect until March 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC.—Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The HFRX Equity Hedge Index (the “Index”) is designed to be representative of the overall composition of the equity hedge segment of the hedge fund universe. In an equity hedge strategy both long and short positions primarily in equities are maintained.The Index is sponsored by Hedge Fund Research, Inc. and is constructed using robust filtering, monitoring, and quantitative constituent selection process using the Hedge Fund Research database (HFR Database), an industry standard for hedge fund data. Constituents of the Index are selected from an eligible pool of the more than 2270 hedge funds that report to the HFR Database.These hedge funds are screened for various reporting characteristics, asset and duration of track record qualities, unique hedge fund strategy inclusion, and whether they are open to accepting new investment via a fully transparent format.The Index performance is based on the return of the constituent hedge funds after deducting constituent hedge fund fees and Index Provider fees.The Index is calculated in USD (Dollars) and is priced daily, with 2-day lag. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC.—Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International All CountryWorld Index is a free float-adjusted market capitalization index that is designed to measure equity-market performance in the developed and emerging markets throughout the world. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Select Managers Long/Short Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 15.57 $ 19.51 $ 14.72 $ 13.81 Ending value (after expenses) $ 1,032.00 $ 1,028.00 $ 1,033.60 $ 1,033.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 15.40 $ 19.29 $ 14.55 $ 13.66 Ending value (after expenses) $ 1,009.47 $ 1,005.55 $ 1,010.31 $ 1,011.21 † Expenses are equal to the fund’s annualized expense ratio of 3.09% for Class A, 3.88% for Class C, 2.92% for Class I and 2.74% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—53.5% Shares Value ($) Automobiles & Components—2.0% Autoliv, SDR 3,516 419,966 Bayerische Motoren Werke 7,752 921,968 Continental 3,005 709,938 Daimler 13,280 1,283,841 Delphi Automotive 22,982 1,907,506 Rheinmetall 13,220 681,903 Banks—4.8% Bank of America 216,287 a 3,445,452 Comerica 27,486 1,303,111 Danske Bank 44,287 1,254,940 ING Groep 39,059 b 600,064 Intesa Sanpaolo 131,901 441,741 JPMorgan Chase & Co. 13,431 849,645 KeyCorp 62,106 897,432 Mediobanca 66,161 645,747 Mitsubishi UFJ Financial Group 139,300 982,883 Signature Bank 26,522 b 3,556,335 Swedbank, Cl. A 15,974 371,162 Capital Goods—2.7% Acuity Brands 4,477 a 747,435 Airbus Group 23,558 1,635,922 Alfa Laval 17,075 318,096 Kone, Cl. B 8,894 383,371 Koninklijke Philips 33,651 961,187 Mori Seiki 93,900 1,536,740 Precision Castparts 5,999 a 1,239,933 SKF, Cl. B 23,869 578,800 Vestas Wind Systems 16,525 750,531 Commercial & Professional Services—.3% Shenzhen International Holdings 278,500 525,070 TechnoPro Holdings 13,700 377,268 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel—.5% Sony 31,900 b 963,487 Sun Frontier Fudousan 43,400 415,651 Consumer Services—.9% Carnival 58,674 Diversified Financials—1.5% Affiliated Managers Group 4,268 a,b 965,123 China Everbright 258,000 854,577 Julius Baer Group 6,550 b 345,500 Unione di Banche Italiane 100,112 796,696 Visa, Cl. A 23,837 1,574,434 Food, Beverage & Tobacco—3.2% Constellation Brands, Cl. A 37,499 4,347,634 J.M. Smucker 6,581 762,870 Keurig Green Mountain 27,153 a 3,159,795 Molson Coors Brewing, Cl. B 4,688 344,615 Nestle 11,057 862,221 Health Care Equipment & Services—1.4% Becton Dickinson & Co 7,769 a 1,094,419 HCA Holdings 14,680 a,b 1,086,467 Siloam International Hospitals 706,000 b 773,553 Universal Health Services, Cl. B 11,942 1,396,617 Household & Personal Products—.6% Beiersdorf 4,687 409,676 Herbalife 10,757 b 446,631 Unilever 18,989 826,518 Insurance—.4% Allianz 4,567 780,942 Swiss Life Holding 1,442 b 343,394 8 Common Stocks (continued) Shares Value ($) Materials—2.5% Akzo Nobel 7,031 535,869 BASF 9,014 904,309 Givaudan 186 b 350,322 Holcim 9,134 b 737,810 Koninklijke DSM 8,112 461,169 Monsanto 11,164 1,272,249 Sherwin-Williams 5,352 a 1,487,856 Sika-BR 90 310,612 Solvay 2,404 354,420 ThyssenKrupp 35,814 958,828 Media—4.3% DISH Network, Cl. A 51,952 b 3,515,072 Facebook, Cl. A 13,963 b 1,099,866 JCDecaux 43,260 1,705,337 Sirius XM Holdings 219,989 b 868,957 Time Warner 46,293 3,907,592 Walt Disney 15,820 1,719,950 Pharmaceuticals, Biotech & Life Sciences—4.0% Actavis 15,793 a,b 4,467,208 Bayer 8,894 1,295,662 Endo International 7,421 b 623,846 Gilead Sciences 9,145 b 919,164 Mylan 29,997 b 2,167,583 Teva Pharmaceutical Industries, ADR 18,765 1,133,781 Valeant Pharmaceuticals International 6,258 b 1,357,548 Real Estate—4.4% Colony Capital 56,178 a 1,455,572 Crown Castle International 42,470 3,547,519 Deutsche Annington Immobilien 18,208 616,072 Lamar Advertising, Cl. A 20,154 1,168,126 Mitsui Fudosan 28,000 829,475 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Real Estate (continued) NorthStar Realty Finance 190,064 c 3,565,591 Realogy Holdings 16,141 b 765,245 Takara Leben 222,300 1,360,580 Retailing—2.5% Dollar Tree 23,093 b 1,764,536 eBay 61,302 a,b 3,571,455 Hennes & Mauritz, Cl. B 15,728 624,952 Laox 378,000 b 1,065,634 Skylark 43,200 625,049 Semiconductors & Semiconductor Equipment—1.7% Infineon Technologies 62,375 741,119 Lam Research 11,836 894,565 Maxim Integrated Products 66,460 2,181,882 SunEdison 48,063 b 1,216,955 Software & Services—6.0% Citrix Systems 3,750 a,b 251,850 CommVault Systems 16,841 b 770,476 Computer Sciences 5,009 322,830 Google, Cl. A 9,926 b 5,447,091 Priceline Group 1,016 b 1,257,615 salesforce.com 17,392 b 1,266,485 SAP 16,645 1,269,872 Tencent Holdings 31,400 648,487 VMware, Cl. A 20,978 b 1,848,162 Yahoo! 114,039 a,b 4,854,070 Technology Hardware & Equipment—2.8% Apple 23,748 2,972,062 EMC 71,920 1,935,367 10 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) QUALCOMM 22,621 1,538,228 Trimble Navigation 14,935 b 379,797 Western Digital 16,192 1,582,606 Telecommunication Services—2.7% Ericsson, Cl. B 31,147 341,313 Indosat 1,078,300 b 332,480 Japan Communications 115,000 b 427,426 Nokia 78,119 528,294 Ruckus Wireless 21,315 b 248,959 SoftBank 28,900 1,806,061 Sunrise Communications Group 5,489 d 509,404 T-Mobile US 77,495 b 2,637,930 Verizon Communications 27,026 1,363,191 Transportation—3.7% DSV 9,975 346,218 FedEx 12,824 2,174,566 Hertz Global Holdings 158,387 a,b 3,300,785 J.B. Hunt Transport Services 2,852 248,694 Japan Airlines 47,600 1,587,413 Old Dominion Freight Line 17,842 a,b 1,269,101 Saia 20,943 b 853,427 SITC International Holdings Company 674,000 499,032 Union Pacific 6,970 740,423 Utilities—.6% China High Speed Transmission Equipment Group 1,013,000 b 914,890 China South City Holdings 1,954,000 860,979 Total Common Stocks (cost $149,324,339) The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Number pf Warrants—.3% Warrants Value ($) Banks JPMorgan Chase & Co. Ser. CW18 (10/28/18) (cost $707,511) 37,471 b Total Investments (cost $150,031,850) % Cash and Receivables (Net) % Net Assets % ADR— American Depository Receipts BR— Bearer Certificate SDR— Swedish Depository Receipts a Held by a broker as collateral for open short positions. b Non-income producing security. c Investment in real estate investment trust. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, this security was valued at $509,404 or .2% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 6.0 Automobiles & Components 2.0 Banks 5.1 Semiconductors & Semiconductor Real Estate 4.4 Equipment 1.7 Media 4.3 Diversified Financials 1.5 Pharmaceuticals, Biotech & Health Care Equipment & Services 1.4 Life Sciences 4.0 Consumer Services .9 Transportation 3.7 Household & Personal Products .6 Food, Beverage & Tobacco 3.2 Utilities .6 Technology Hardware & Equipment 2.8 Consumer Durables & Apparel .5 Capital Goods 2.7 Insurance .4 Telecommunication Services 2.7 Commercial & Professional Services .3 Materials 2.5 Retailing 2.5 † Based on net assets. See notes to financial statements. 12 STATEMENT OF SECURITIES SOLD SHORT April 30, 2015 (Unaudited) Common Stocks—15.7% Shares Value ($) Automobiles & Components—.1% Dorman Products 7,000 a Capital Goods—1.1% Beacon Roofing Supply 9,600 a 285,312 Boeing 7,332 1,050,969 Caterpillar 13,399 1,164,105 Deere & Co. 4,113 372,309 Trex 7,400 a 347,208 Commercial & Professional Services—.1% Career Education 60,000 a Consumer Durables & Apparel—.1% iRobot 10,700 a Consumer Services—.1% American Public Education 5,000 a 139,450 K12 12,000 a 194,040 Exchange-Traded Funds—7.7% AMEX Consumer Discretionary Select Sector SPDR Fund 15,800 1,189,898 Health Care Select Sector SPDR Fund 10,836 776,724 SPDR S&P rust 93,842 19,562,304 SPDR S&P Regional Banking ETF 28,082 1,154,451 Technology Select Sector SPDR Fund 8,808 375,045 Food, Beverage & Tobacco—.2% Boulder Brands 37,400 a 356,796 Chefs’ Warehouse 18,500 a 336,885 Health Care Equipment & Services—.5% AAC Holdings 13,263 459,696 MiMedx Group 41,600 a 391,040 Mindray Medical International, ADR 7,000 216,160 Novadaq Technologies 22,000 a 237,820 Unilife 83,000 a 278,050 The Fund 13 STATEMENT OF SECURITIES SOLD SHORT (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences—1.2% Advaxis 16,000 a 268,960 ANI Pharmaceuticals 4,000 a 243,920 BioCryst Pharmaceuticals 35,900 a 333,511 BioDelivery Sciences International 24,000 a 193,440 Cellceutix 35,000 a 105,700 Exact Sciences 19,900 a 415,910 Keryx Biopharmaceuticals 30,000 a 319,800 MannKind 55,000 a 235,950 NewLink Genetics 5,000 a 223,000 Omeros 14,000 a 281,680 OPKO Health 16,100 a 221,536 Raptor Pharmaceuticals 36,400 a 368,368 Second Sight Medical Products 20,000 232,400 Sequenom 45,000 a 199,800 Retailing—1.0% Francesca’s Holdings 22,500 a 380,925 Overstock.com 12,300 a 264,081 Papa Murphy’s Holdings 19,250 327,827 Potbelly 23,000 a 345,230 Sportsman’s Warehouse Holdings 37,400 360,162 Tile Shop Holdings 24,000 a 311,280 Tuesday Morning 20,000 a 316,400 Wal-Mart Stores 8,382 654,215 Software & Services—2.1% 8x8 32,400 a 282,852 Alibaba Group Holding, ADR 41,368 3,362,805 Ebix 15,788 430,854 Interactive Intelligence Group 10,000 a 439,800 MakeMyTrip 7,900 a 167,322 Stamps.com 5,900 a 365,151 Tangoe 26,200 a 358,416 TubeMogul 21,000 302,400 Wayfair, Cl. A 9,000 289,080 Web.com Group 19,000 a 349,030 14 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment—.7% 3D Systems 12,000 a 301,080 Itron 11,000 a 394,460 Mobileye 12,700 569,722 Nintendo 2,500 422,127 Silicon Graphics International 30,000 a 243,300 Telecommunication Services—.7% AT&T 48,424 1,677,407 NETGEAR 9,000 a 272,430 Transportation—.1% United Parcel Service, Cl. B 1,951 Total Securities Sold Short (proceeds $46,608,019) a Non-income producing security. ADR—American Depository Receipts ETF—Exchange-Traded Fund SPDR—Standard & Poor’s Depository Receipts Portfolio Summary (Unaudited) † Value (%) Value (%) Exchange-Traded Funds 7.7 Health Care Equipment & Services .5 Software & Services 2.1 Food, Beverage & Tobacco .2 Pharmaceuticals, Biotech & Automobiles & Components .1 Life Sciences 1.2 Commercial & Professional Services .1 Capital Goods 1.1 Consumer Durables & Apparel .1 Retailing 1.0 Consumer Services .1 Technology Hardware & Equipment .7 Transportation .1 Telecommunication Services .7 † Based on net assets. See notes to financial statements. The Fund 15 STATEMENT OF FINANCIAL FUTURES April 30, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2015 ($) Financial Futures Short Amsterdam Exchange Index 5 (544,695 ) May 2015 17,205 CAC 40 10 Euro 42 (2,363,882 ) May 2015 67,795 DAX 7 (2,257,675 ) June 2015 129,752 DJ Euro Stoxx 50 144 (5,769,119 ) June 2015 113,577 FTSE 100 14 (1,489,032 ) June 2015 1,723 NASDAQ E-mini-100 187 (16,486,855 ) June 2015 (169,368 ) OMX Stockholm 30 Index 30 (583,289 ) May 2015 794 Standard & Poor’s 500 E-mini 41 (4,261,745 ) June 2015 20,118 Swiss Market Index 7 (676,703 ) June 2015 5,925 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 150,031,850 160,828,314 Cash 83,242,979 Cash collateral 48,425,000 Cash denominated in foreign currencies 3,301,789 3,313,418 Receivable from brokers for proceeds on securities sold short 46,608,019 Receivable for investment securities sold 24,118,575 Unrealized appreciation on swap agreements—Note 4 1,356,077 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 504,221 Receivable for shares of Capital Stock subscribed 308,480 Receivable for futures variation margin—Note 4 275,015 Receivable from broker for swap transactions—Note 4 282,670 Dividends receivable 233,353 Prepaid expenses and other assets 46,861 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 526,431 Securities sold short, at value (proceeds $46,608,019)—See Statement of Securities Sold Short—Note 4 46,843,431 Payable for investment securities purchased 19,562,177 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 2,554,654 Unrealized depreciation on swap agreements—Note 4 778,123 Payable to broker from swap transactions—Note 4 181,625 Dividends payable on securities sold short 57,225 Broker payable 51,629 Accrued expenses 70,036 Net Assets ($) Composition of Net Assets ($): Paid-in capital 294,390,651 Accumulated Investment (loss)—net (5,222,670 ) Accumulated net realized gain (loss) on investments 486,073 Accumulated net unrealized appreciation (depreciation) on investments, securities sold short, swap transactions and foreign currency transactions (including $187,521 net unrealized appreciation on financial futures) 9,263,597 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 281,908 109,639 475,795 298,050,309 Shares Outstanding 22,399 8,778 37,668 23,587,724 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $53,106 foreign taxes withheld at source) Expenses: Management fee—Note 3(a) 2,938,589 Dividends on securities sold short 425,122 Interest on securities sold short 353,202 Professional fees 96,034 Custodian fees—Note 3(c) 82,313 Registration fees 46,804 Prospectus and shareholders’ reports 34,616 Directors’ fees and expenses—Note 3(d) 18,076 Loan commitment fees—Note 2 1,170 Shareholder servicing costs—Note 3(c) 653 Distribution fees—Note 3(b) 402 Miscellaneous 29,799 Total Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions: Long transactions 11,388,495 Short sale transactions (1,531,128 ) Net realized gain (loss) on options transactions (78,941 ) Net realized gain (loss) on financial futures (5,435,303 ) Net realized gain (loss) on swap transactions 1,492,606 Net realized gain (loss) on forward foreign currency exchange contracts 5,126,671 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 87,474 Net unrealized appreciation (depreciation) on securities sold short 1,431,086 Net unrealized appreciation (depreciation) on options transactions 43,387 Net unrealized appreciation (depreciation) on financial futures 1,851,925 Net unrealized appreciation (depreciation) on swap transactions 731,154 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (2,520,191 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 a Operations ($): Investment (loss)—net (2,880,761 ) (2,707,798 ) Net realized gain (loss) on investments 10,962,400 (10,141,571 ) Net unrealized appreciation (depreciation) on investments 1,624,835 7,638,762 Net Increase (Decrease) in Net Assets Resulting from Operations ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 103,000 330,822 Class C — 109,521 Class I 377,077 100,000 Class Y 70,239,749 296,474,641 Cost of shares redeemed: Class A (49,108 ) (108,698 ) Class Y (71,483,839 ) (1,671,381 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 290,024,298 — End of Period Undistributed investment (loss)—net (5,222,670 ) (2,341,909 ) Capital Share Transactions (Shares): Class A Shares sold 8,363 26,822 Shares redeemed (4,024 ) (8,762 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold — Class I Shares sold Class Y Shares sold 5,631,032 23,824,299 Shares redeemed (5,731,499 ) (136,108 ) Net Increase (Decrease) in Shares Outstanding ) a From March 31, 2014 (commencement of operations) to October 31, 2014. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended Class A Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.20 12.50 Investment Operations: Investment (loss)—net b (.14 ) (.16 ) Net realized and unrealized gain (loss) on investments .53 (.14 ) Total from Investment Operations .39 (.30 ) Net asset value, end of period 12.59 12.20 Total Return (%) c,d 3.20 (2.40 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 3.09 3.14 Ratio of net expenses to average net assets e 3.09 3.10 Ratio of net investment (loss) to average net assets e (2.29 ) (2.26 ) Portfolio Turnover Rate d 276.18 312.91 Net Assets, end of period ($ x 1,000) 282 220 a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 20 Six Months Ended April 30, 2015 Year Ended Class C Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.15 12.50 Investment Operations: Investment (loss)—net b (.19 ) (.21 ) Net realized and unrealized gain (loss) on investments .53 (.14 ) Total from Investment Operations .34 (.35 ) Net asset value, end of period 12.49 12.15 Total Return (%) c,d 2.80 (2.80 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 3.88 3.87 Ratio of net expenses to average net assets e 3.88 3.77 Ratio of net investment (loss) to average net assets e (3.09 ) (2.97 ) Portfolio Turnover Rate d 276.18 312.91 Net Assets, end of period ($ x 1,000) 110 107 a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended Class I Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.22 12.50 Investment Operations: Investment (loss)—net b (.11 ) (.14 ) Net realized and unrealized gain (loss) on investments .52 (.14 ) Total from Investment Operations .41 (.28 ) Net asset value, end of period 12.63 12.22 Total Return (%) c 3.36 (2.24 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 2.92 2.87 Ratio of net expenses to average net assets d 2.92 2.77 Ratio of net investment (loss) to average net assets d (1.94 ) (1.96 ) Portfolio Turnover Rate c 276.18 312.91 Net Assets, end of period ($ x 1,000) 476 98 a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 22 Six Months Ended April 30, 2015 Year Ended Class Y Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.23 12.50 Investment Operations: Investment (loss)—net b (.12 ) (.15 ) Net realized and unrealized gain (loss) on investments .53 (.12 ) Total from Investment Operations .41 (.27 ) Net asset value, end of period 12.64 12.23 Total Return (%) c 3.35 (2.16 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 2.74 2.75 Ratio of net expenses to average net assets d 2.74 2.75 Ratio of net investment (loss) to average net assets d (1.96 ) (1.96 ) Portfolio Turnover Rate c 276.18 312.91 Net Assets, end of period ($ x 1,000) 298,050 289,600 a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Select Managers Long/Short Fund (the “fund”) is a separate non-diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering six series, including the fund. The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. EACM Advisors LLC (“EACM”), a subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s portfolio allocation manager. Owl Creek Asset Management, L.P. (“Owl Creek”), Sirios Capital Management, L.P. (“Sirios”), Union Point Advisors, LLC (“Union Point”), Kingsford Capital Management, LLC (“Kingsford Capital”), Standard Pacific Capital, LLC (“Standard Pacific”) and Three Bridges Capital, LP (“Three Bridges”) serve as the fund’s sub-investment advisers, each managing an allocated portion of the fund’s portfolio. At an October 29-30, 2014 meeting, the Company’s Board of Directors (the “Board”) approved a new sub-investment advisory agreement with Three Bridges, which became effective on November 17, 2014.At a November 25, 2014 meeting, the Board voted to terminate the fund’s sub-investment advisory agreement with Perella Weinberg Capital Management LP, which became effective on November 28, 2014. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or 24 Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. ClassY shares are sold at net asset value per share generally to institutional investors and bear no Distribution or Shareholder Services Plan fees. Class I and ClassY shares are offered without a front end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class A, C and I shares and 3,573,939 Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 26 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the proce- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) dures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by an independent pricing service (the “Service”). Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 28 The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 111,149,855 — — Equity Securities— Foreign Common Stocks † 2,491,329 46,302,440 †† — Warrants † 884,690 — — Other Financial Instruments: Financial Futures ††† 356,889 — — Forward Foreign Currency Exchange Contracts ††† — 504,221 — Swaps ††† — 1,356,077 — Liabilities ($) Other Financial Instruments: Financial Futures ††† (169,368 ) — — ) Forward Foreign Currency Exchange Contracts ††† — (2,554,654 ) — ) Swaps ††† — (778,123 ) — ) Securities Sold Short: Equity Securities— Domestic †††† (18,809,053 ) — — ) Equity Securities— Foreign †††† (4,553,829 ) (422,127 ) †† — ) Exchange-Traded Funds †††† (23,058,422 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. †††† See Statement of Securities Sold Short for additional detailed classifications. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At October 31, 2014, $17,096,305 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund's fair valuation procedures. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue 30 Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The tax period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $4,487,345 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. If not applied, the fund has $2,357,024 of short-term capital losses and $2,130,321 of long-term capital losses which can be carried forward for an unlimited period. The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of 2.00% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2014 through March 1, 2016, to waive receipt of its fees and/or assume the expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, dividend and interest expenses on securities sold short, taxes, interest expense, brokerage commissions, commitment fees on brrowings and extraordinary expenses) exceed 2.50% of the value of the fund’s average daily net assets.There was no reduction in expenses, pursuant to the undertaking, during the period ended April 30, 2015. Pursuant to a Portfolio Allocation Management Agreement between Dreyfus and EACM, Dreyfus pays EACM a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Pursuant to separate sub-investment advisory agreements between Dreyfus and Owl Creek, Sirios, Union Point, Kingsford Capital, Standard Pacific and Three Bridges, each serves as the fund’s sub-adviser responsible for the day-to–day management of a portion of the 32 fund’s portfolio. Dreyfus pays each sub-investment advisor a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment advisers in the aggregate with other unaffiliated sub-investment adviser in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $402 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $277 and $134, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $210 for transfer agency services and $8 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $82,313 pursuant to the custody agreement. 34 During the period ended April 30, 2015, the fund was charged $9,055 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $482,819, Distribution Plan fees $68 Shareholder Services Plan fees $75, custodian fees $40,000, Chief Compliance Officer fees $3,379 and transfer agency fees $90. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities and securities sold short, excluding short-term securities, financial futures, options transactions, forward contracts and swap transactions, during the period ended April 30, 2015 were as follows: Purchases ($) Sales ($) Long transactions 477,027,668 511,783,284 Short sale transactions 46,951,363 42,942,807 Total Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value.The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Securities Sold Short at April 30, 2015 and their related market values and proceeds, are set forth in the Statement of Securities Sold Short. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its OTC derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counter-party credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2015 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in in the values of equities, or as 36 a substitute for an investment.The fund is subject to market risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instruments at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty.The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended April 30, 2015: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts Outstanding October 31, 2014 1,067 66,605 Contracts written 1,522 187,028 Contracts terminated: Contracts closed 2,584 248,047 228,523 19,524 Contracts expired 5 5,586 — 5,586 Total contracts terminated 2,589 253,633 228,523 25,110 Contracts Outstanding April 30, 2015 — — Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is 38 generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter-party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at April 30, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 5/20/2015 a 36,000 55,555 55,252 (303 ) Danish Krone, Expiring: 5/5/2015 a 2,300,000 345,512 345,898 386 5/20/2015 a 4,050,000 603,333 609,578 6,245 Euro, Expiring: 5/4/2015 b 261,602 292,601 293,740 1,139 5/20/2015 a 8,517,000 9,225,597 9,565,883 340,286 Indian Rupee, Expiring 6/17/2015 a 297,195,966 4,669,895 4,630,519 (39,376 ) Indonesian Rupiah, Expiring 6/17/2015 a 36,151,138,795 2,763,561 2,759,987 (3,574 ) Japanese Yen, Expiring 6/17/2015 a 623,736,885 5,228,741 5,226,810 (1,931 ) South Korean Won, Expiring 6/17/2015 a 4,582,528,889 4,178,953 4,268,814 89,861 Swedish Krona, Expiring: 5/4/2015 a 526,000 63,068 63,120 52 5/5/2015 a 5,200,000 623,793 623,999 206 5/20/2015 a 1,000,000 119,863 120,048 185 Swiss Franc, Expiring: 5/4/2015 a 33,000 35,116 35,372 256 5/5/2015 a 185,000 198,402 198,296 (106 ) 5/20/2015 a 200,000 212,737 214,525 1,788 6/17/2015 a 245,000 244,389 263,087 18,698 Thai Baht, Expiring 6/17/2015 a 22,381,916 685,091 677,933 (7,158 ) The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 5/20/2015 a 177,000 260,252 271,655 (11,403 ) Danish Krone, Expiring: 5/4/2015 a 3,800,000 565,740 571,484 (5,744 ) 5/20/2015 a 19,748,000 2,858,060 2,972,334 (114,274 ) Euro, Expiring: 5/5/2015 a 833,000 934,368 935,335 (967 ) 5/20/2015 a 23,117,000 24,560,688 25,963,897 (1,403,209 ) 8/20/2015 b 2,880,000 3,107,833 3,238,996 (131,163 ) Hong Kong Dollar, Expiring: 5/4/2015 a 16,117,028 2,079,118 2,079,466 (348 ) 5/5/2015 a 5,497,569 709,226 709,313 (87 ) Indian Rupee, Expiring 6/17/2015 a 626,722,085 9,804,416 9,764,764 39,652 Indonesian Rupiah, Expiring 6/17/2015 a 39,701,895,670 2,904,142 3,031,073 (126,931 ) Japanese Yen, Expiring: 5/7/2015 a 133,732,164 1,125,502 1,120,035 5,467 6/17/2015 a 1,978,743,706 16,429,991 16,581,540 (151,549 ) South Korean Won, Expiring 6/17/2015 a 7,198,308,083 6,374,984 6,705,520 (330,536 ) Swedish Krona, Expiring: 5/4/2015 a 1,000,000 119,825 120,000 (175 ) 5/20/2015 a 23,200,000 2,685,717 2,785,106 (99,389 ) Swiss Franc, Expiring: 5/4/2015 a 200,000 212,628 214,374 (1,746 ) 5/20/2015 a 2,985,000 3,091,859 3,201,786 (109,927 ) 6/17/2015 a 245,000 261,166 263,087 (1,921 ) 8/20/2015 b 473,000 497,392 509,309 (11,917 ) 40 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Thai Baht, Expiring 6/17/2015 a 22,381,916 677,014 677,934 (920 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Goldman Sachs International Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Total Return Swaps: Total return swaps involve commitments to pay interest in exchange for a market-linked return based on a notional principal amount. To the extent the total return of the security or index underlying the transaction exceeds or falls short of the specific reference entity, the fund either receives a payment from or makes a payment to the counterparty, respectively. Total return swaps are subject to general market risk, liquidity risk, counterparty risk and credit risk.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counter-party to the fund to cover the fund’s exposure to the counterparty.The following summarizes open total return swaps entered into by the fund at April 30, 2015: OTC Total Return Swaps Pay/ Notional Reference Appreciation Receive Amount Obligation Counterparty Expiration (Depreciation) ($) Pay 2,738,739 Belle Int’L Morgan Stanley 8/22/16 (49,490 ) Holdings Capital Services Receive — Tata Motors Morgan Stanley 8/19/16 3,324 Ltd Rights Capital Services Receive 727,725 Yes Bank Morgan Stanley 8/19/16 41,999 Capital Services Pay 1,091,317 Woolworths Goldman Sachs 9/2/16 (677 ) Limited International Pay 67,400,341 Aeon Co Ltd Goldman Sachs 10/24/16 14,442 International Receive 488,759 Prism Cement Morgan Stanley 8/19/16 (68,916 ) Ltd Capital Services Receive 460,621 Bharat Morgan Stanley 8/19/16 (69,651 ) Electronics Capital Services Receive 507,431 Just Dial Morgan Stanley 8/19/16 (122,774 ) Ltd Capital Services Pay 2,227,081 Guangzhou Morgan Stanley 8/22/16 3,060 Automobile Capital Services Group Company Receive 538,541 Tata Motors Morgan Stanley 8/19/16 (33,775 ) Ltd Capital Services 42 Pay/ Notional Reference Appreciation Receive Amount Obligation Counterparty Expiration (Depreciation) ($) Receive 725,856 Persistent Morgan Stanley 8/19/16 (120,011 ) Systems Ltd Capital Services Receive 702,435 Suncorp Group Goldman Sachs 9/20/16 (29,965 ) International Receive 858,211 Motherson Sumi Morgan Stanley 8/19/16 89,483 Systems Capital Services Receive 355,985 Atos Morgan Stanley 11/21/16 21,247 Capital Services Receive 521,314 Schneider Morgan Stanley 11/21/16 36,133 Electronic Se Capital Services Receive 302,783 Compass Group Morgan Stanley 11/21/16 24,345 Plc Capital Services Receive 786,177 Moet Hennessy Morgan Stanley 11/21/16 (41,268 ) Louis VUI Capital Services Receive 461,310 Unibail-Rodamco Morgan Stanley 11/21/16 67,900 Se Capital Services Receive 248,714 Loreal Morgan Stanley 11/21/16 57,067 Capital Services Receive 968,593 Airbus Group Nv Morgan Stanley 11/21/16 155,918 Capital Services Receive 434,676 Burberry Group Morgan Stanley 11/21/16 (9,033 ) Capital Services Receive 386,392 Bt Group Morgan Stanley 11/21/16 14,994 Capital Services Receive 725,135 Bank Of Ireland Morgan Stanley 11/21/16 27,640 Capital Services Receive 350,251 Rolls-Royce Morgan Stanley 11/21/16 67,881 Holdings Plc Capital Services Receive 650,119 Axa Sa Morgan Stanley 11/21/16 65,925 Capital Services Receive 425,183 Accor Sa Morgan Stanley 11/21/16 (4,711 ) Capital Services Receive 654,354 Renault Sa Morgan Stanley 11/21/16 37,893 Capital Services Receive 1,140,279 Cie General Des Morgan Stanley 11/21/16 4,195 Establissements Capital Services Mic Receive 229,269 Wpp Plc Morgan Stanley 11/21/16 (1,135 ) Capital Services Receive 503,326 Crh Plc Morgan Stanley 11/21/16 97,456 Capital Services Receive 530,944 Natixis Morgan Stanley 11/21/16 95,411 Capital Services Receive 516,569 Air Liquide Morgan Stanley 11/21/16 49,406 Capital Services Receive 774,333 Qbe Insurance Goldman Sachs 9/20/16 4,981 Group International Receive 306,650 Iberdrolla S.A. Morgan Stanley 11/21/16 (110 ) Capital Services Receive 182,328 Lafarge Sa Morgan Stanley 11/21/16 18,800 Capital Services Pay 555,380 Cgn Power Co Morgan Stanley 8/22/16 2,670 Capital Services The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pay/ Notional Reference Appreciation Receive Amount Obligation Counterparty Expiration (Depreciation) ($) Pay 279,005 Pt Bank Mandiri Morgan Stanley 8/22/16 (5,675 ) Capital Services Receive 584,058 Ashoka Buildcon Morgan Stanley 8/19/16 (97,412 ) Ltd Capital Services Receive 327,603 Smurfit Kappa Morgan Stanley 11/21/16 (26,631 ) Group Capital Services Receive 801,695 Danone Morgan Stanley 11/21/16 (25,103 ) Capital Services Receive 625,709 Inditex Morgan Stanley 11/21/16 (23,018 ) Capital Services Receive 644,360 Bg Group Morgan Stanley 11/21/16 6,560 Plc Capital Services Pay 142,414 Siam Commercial Morgan Stanley 1/30/17 4,258 Bank Capital Services Receive 555,233 Bharti Infratel Morgan Stanley 8/19/16 52,595 Ltd Capital Services Receive 951,149 Naver Corp Morgan Stanley 3/1/20 (14,687 ) Capital Services Receive 2,932,269 Samsung Morgan Stanley 12/2/16 225,858 Electronics Capital Services Pay 555,680 Pt Indocement Morgan Stanley 8/22/16 46,097 Tunggal Prakarsa Capital Services Pay 1,074,338 China Railway Morgan Stanley 8/22/16 2,471 Group Capital Services Pay 143,120 Krung Thai Morgan Stanley 1/30/17 1,572 Bank Capital Services Receive 292,427 Publicis Group Morgan Stanley 11/21/16 (1,658 ) Capital Services Receive 323,121 Intercontinental Morgan Stanley 11/21/16 (13,396 ) Hotels Group Capital Services Pay 31,844,372 Bharat Heavy Morgan Stanley 1/12/17 (19,027 ) Electronicals Capital Services Pay 2,179,515 Aluminum Corp Morgan Stanley 8/22/16 14,496 of China Limited Capital Services Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. 44 Fair value of derivative instruments as of April 30, 2015 is shown below: Derivative Derivative Assets ($) Liabilities ($) Equity risk 1,712,966 Equity risk (947,491 ) Foreign exchange risk 3 504,221 Foreign exchange risk 3 (2,554,654 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation on swap agreements. 3 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2015 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 4 Transactions 5 Contracts 6 Transactions 7 Total Equity (5,435,303 ) (78,941 ) — 1,492,606 ) Foreign exchange — — 5,126,671 — Total ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Swap Underlying risk Futures 8 Transactions 9 Contracts 10 Transactions 11 Total Equity 1,851,925 43,387 — 731,154 Foreign exchange — — (2,520,191) — ) Total Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net realized gain (loss) on swap transactions. 8 Net unrealized appreciation (depreciation) on financial futures. 9 Net unrealized appreciation (depreciation) on options transactions. 10 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 11 Net unrealized appreciation (depreciation) on swap transactions. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At April 30, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Financial futures 356,889 (169,368 ) Forward contracts 504,221 (2,554,654 ) Swaps 1,356,077 (778,123 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 2,217,187 (3,502,145 ) Derivatives not subject to Master Agreements (356,889 ) 169,368 Total gross amount of assets and liabilities subject to Master Agreements 1,860,298 (3,332,777 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of April 30, 2015: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparties Assets ($) 1 for Offset ($) Received ($) 2 of Assets ($) Goldman Sachs International 20,562 (20,562 ) — — Morgan Stanley Capital Services 1,839,736 (1,839,736 ) — — Total ) — — 46 Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparties Liabilities ($) 1 for Offset ($) Pledged ($) 2 Liabilities ($) Goldman Sachs International (173,722 ) 20,562 153,160 — Morgan Stanley (3,159,055 ) 1,839,736 1,319,319 — Total ) — 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Equity financial futures 39,006,419 Forward contracts 48,579,839 Equity options contracts 24,319 The following summarizes the average notional value of swap agreements outstanding during the period ended April 30, 2015: Average Notional Value ($) Equity total return swap agreements 21,257,842 At April 30, 2015, accumulated net unrealized appreciation on investments was $10,796,464, consisting of $12,610,232 gross unrealized appreciation and $1,813,768 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 47 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus TOBAM Emerging Markets Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 22 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus TOBAM Emerging Markets Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus TOBAM Emerging Markets Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting moderate gains, on average. Investors remained concerned over the reporting period’s first half that persistent economic weakness and defla-tionary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies. However, investor sentiment was buoyed over the second half by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular. Despite ongoing geopolitical head-winds, energy prices appear to have stabilized, and we believe that aggressively accommodative monetary policies from the world’s major central banks seem likely to address economic and deflation issues.Therefore, we currently expect the pace of global economic growth to improve gradually in the months ahead. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through April 30, 2015, as provided by Ayaaz Allymun, Guillaume Toison, Nicolas Mejri, and Nicolas Bégorre, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus TOBAM Emerging Markets Fund’s Class A shares produced a total return of 4.83%, Class C shares returned 4.38%, Class I shares returned 4.95% and Class Y shares returned 4.95%. 1 In comparison, the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”), the fund’s benchmark, returned 3.92% for the same period. 2 Stocks in the world’s emerging markets gained a moderate degree of value, on average, amid heightened market turbulence over the reporting period. The fund produced higher returns with less volatility than its benchmark, as its diversification model proved effective in mitigating the risks embedded in the MSCI EM Index while providing full participation in the markets’ gains. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in common stocks and other equity securities of companies in emerging market countries. We seek to maximize portfolio diversification in terms of various risk metrics by applying a systematic, quantitative investment approach designed to identify securities of emerging market issuers included in the MSCI EM Index that have the lowest possible correlation to each other. We use a patented Anti-Benchmark® Maximum Diversification® model to construct a portfolio consisting of securities of emerging market issuers that we believe offer the most diversification potential and avoid the concentration risk that exists in traditional market capitalization-weighted indices.We focus on stock selection as opposed to making proactive decisions as to country, industry or sector exposure. We buy and sell individual securities according to their relative diversification benefits within the fund’s portfolio.A security will be removed from the portfolio when we believe it no longer provides a diversification benefit relative to the other securities in the fund’s portfolio. Conversely, a new security will be added to the fund’s portfolio when we believe it presents a meaningful diversification benefit. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Emerging Markets Produced Divergent Results Emerging market stocks produced mixed returns during the reporting period. Some markets, such as Russia and Brazil, continued to encounter pronounced weakness stemming from economic and geopolitical concerns. Russia proved vulnerable to plummeting oil prices and sanctions imposed over its conflict with Ukraine, while Brazil’s economy contracted in the midst of a scandal surrounding the country’s largest oil company. In contrast, Chinese stocks gained value when monetary policymakers implemented more aggressively accommodative policies, including two reductions in short-term interest rates during the reporting period. Investor sentiment in China also was buoyed when officials relaxed restrictions on property-market transactions and opened local financial markets to greater foreign investment. However, India —which had advanced strongly after electing more pro-business government leadership in 2014 — stumbled late in the reporting period, despite sound underlying fundamentals, when investors sought more attractive values elsewhere. It should be noted that emerging equity markets generally lagged more developed countries over the reporting period. Europe’s stock market fared especially well after the launch of a larger-than-expected quantitative easing program by its central bank, and Japan was bolstered by its own aggressively accommodative monetary policies. U.S. equities gained a more modest amount of value amid expectations of rising short-term interest rates later this year. Neutral Risk Allocation Strategy Fared Well The fund proved successful in dampening market turbulence during the reporting period, exhibiting approximately 20% less volatility than the MSCI EM Index. In November and December 2014, the fund enhanced returns compared to the benchmark when our model determined that the MSCI EM Index had allocated an excessive amount of risk to struggling markets in Russia and Brazil. Conversely, the fund lagged the benchmark in January and February 2015 when Russian stocks rallied and the fund did not participate in a rising stock market in India. In March and April 2015, the fund achieved particularly strong relative results through overweighted exposure to China and lack of exposure to India’s market correction. From a market sector perspective, our model determined that the benchmark was too heavily exposed to the volatile financials, materials and energy sectors. Underweighted positions in these lagging sectors supported the fund’s relative performance for the reporting period overall. The fund also benefited from broader diversification than the benchmark across various market-capitalization ranges. 4 Maintaining a Broadly Diversified Portfolio In our analysis, most market indices — including the MSCI EM Index — capture only about half of the diversification potential of their respective financial markets. Our patented Anti-Benchmark® Maximum Diversification® model is designed to maximize the benefits of diversification in a way that reduces embedded risks while participating in potential market gains.We expect this approach to remain effective regardless of economic conditions and the near-term direction of the financial markets. Please note that The Board of Directors for Dreyfus TOBAM Emerging Markets Fund (the “Fund”) has approved the liquidation of the Fund, a series of Dreyfus BNY Mellon Funds, Inc., effective on or about June 30, 2015 (the “Liquidation Date”). Before the Liquidation Date, and at the discretion of Fund management, the assets of the Fund will be liquidated and the Fund will cease to pursue its investment objective and policies.The liquidation of the Fund may result in one or more taxable events for shareholders subject to federal income tax. May 15, 2015 Equity securities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Emerging markets tend to be more volatile than the markets of more mature economies and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of companies located in emerging markets are often subject to rapid and large changes in price.An investment in this fund should be considered only as a supplement to a complete investment program for those investors willing to accept the greater risks associated with investing in emerging market countries. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.These risks generally are greater with emerging market countries than with more economically and politically established foreign countries. 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through March 1, 2016, at which time it may be extended, terminated, or modified. 2 SOURCE: LIPPER INC.—Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Emerging Markets (MSCI EM) Index is a market capitalization- weighted index composed of companies representative of the market structure of select designated emerging market countries in Europe, Latin America, and the Pacific Basin. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus TOBAM Emerging Markets Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.35 $ 10.14 $ 5.08 $ 5.08 Ending value (after expenses) $ 1,048.30 $ 1,043.80 $ 1,049.50 $ 1,049.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 6.26 $ 9.99 $ $ 5.01 Ending value (after expenses) $ 1,018.60 $ 1,014.88 $ 1,019.84 $ 1,019.84 † Expenses are equal to the fund’s annualized expense ratio of 1.25% for Class A, 2.00% for Class C, 1.00% for Class I and 1.00% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) † Common Stocks—95.5% Shares Value ($) Brazil—1.9% Fibria Celulose 29,100 a 408,064 JBS 20,300 104,702 Tractebel Energia 6,600 78,202 China—23.2% Air China, Cl. H 80,000 97,004 ANTA Sports Products 131,000 288,432 China Communications Construction, Cl. H 93,000 169,744 China Galaxy Securities 107,000 175,482 China Longyuan Power Group, Cl. H 74,000 92,034 China Medical System Holdings 34,000 60,012 China Mengniu Dairy 51,000 259,220 China Minsheng Banking, Cl. H 77,500 113,585 China Shipping Container Lines, Cl. H 172,000 a 97,289 CITIC Securities, Cl. H 22,500 99,909 Country Garden Holdings 103,800 56,189 CSPC Pharmaceutical Group 80,000 83,127 Datang International Power Generation, Cl. H 344,000 201,976 ENN Energy Holdings 40,000 288,130 Geely Automobile Holdings 555,000 312,785 GOME Electrical Appliances Holdings 1,309,467 335,271 Haitian International Holdings 33,000 82,238 Haitong Securities, Cl. H 106,000 346,909 Hengan International Group 6,500 80,243 Huaneng Power International, Cl. H 328,000 465,058 Inner Mongolia Yitai Coal, Cl. B 84,600 129,924 Kingsoft 82,000 321,775 Lenovo Group 106,000 182,880 Semiconductor Manufacturing International 1,623,000 a 179,495 Shandong Weigao Group Medical Polymer, Cl. H 248,000 229,368 Shanghai Electric Group, Cl. H 128,000 130,709 Shanghai Pharmaceuticals Holding, Cl. H 80,200 250,178 Shenzhou International Group Holdings 42,000 198,012 Sihuan Pharmaceutical Holdings Group 497,000 b 282,789 Sinopharm Group, Cl. H 22,800 108,294 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) China (continued) Sun Art Retail Group 250,000 257,516 Tingyi Holding 138,000 291,219 Tsingtao Brewery, Cl. H 10,000 63,574 Uni-President China Holdings 175,800 142,017 Want Want China Holdings 333,000 365,431 ZTE, Cl. H 81,400 274,395 Colombia—1.2% Ecopetrol 104,848 89,354 Grupo de Inversiones Suramericana 16,202 266,224 Czech Republic—1.4% CEZ 16,590 Greece—.5% Eurobank Ergasias 195,580 a 29,514 Hellenic Telecommunications Organization 3,668 a 33,324 JUMBO 7,779 79,901 Hong Kong—7.1% Beijing Enterprises Holdings 15,500 141,774 China Gas Holdings 20,000 35,412 China Resources Enterprise 66,000 202,213 China Resources Gas Group 48,000 167,098 China Resources Power Holdings 100,000 302,062 China South City Holdings 330,000 145,406 CITIC 127,000 254,099 GCL-Poly Energy Holdings 442,000 a 133,539 Haier Electronics Group 46,000 132,419 Hanergy Thin Film Power Group 538,000 a 501,357 Sino Biopharmaceutical 144,000 164,746 Indonesia—2.6% Bank Central Asia 153,200 158,870 Bank Danamon Indonesia 183,900 56,295 Jasa Marga 191,500 91,515 8 Common Stocks (continued) Shares Value ($) Indonesia (continued) Perusahaan Gas Negara 639,400 201,762 Telekomunikasi Indonesia 830,600 168,527 Unilever Indonesia 16,800 55,309 XL Axiata 183,100 56,850 Malaysia—4.0% AirAsia 140,500 89,474 Axiata Group 105,600 199,722 CIMB Group Holdings 59,362 98,215 DiGi.Com 32,300 54,485 Maxis 126,600 246,344 Telekom Malaysia 81,425 169,309 Tenaga Nasional 90,700 365,079 Mexico—.8% Alfa, Cl. A 20,700 42,029 Gruma, Cl. B 4,800 57,824 Grupo Financiero Inbursa, Ser. O 63,500 151,693 Peru—.9% Cia de Minas Buenaventura, ADR 24,363 Poland—2.0% Alior Bank 2,307 a 56,339 Eurocash 11,106 112,783 Orange Polska 88,261 249,944 PGE 35,495 204,482 Russia—.5% Rostelecom 75,650 a 116,147 Uralkali 14,860 a 43,485 South Africa—1.3% African Bank Investments 107,504 a,b 1 AngloGold Ashanti 13,644 a 154,903 Gold Fields 56,041 258,181 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) South Korea—24.3% Amorepacific 56 b 202,896 AMOREPACIFIC Group 224 b 340,597 Celltrion 4,886 a 386,776 Cheil Worldwide 2,964 a 63,200 CJ 277 49,265 Coway 5,190 436,802 Daum Kakao 2,122 213,073 Halla Visteon Climate Control 2,094 78,626 Hotel Shilla 1,752 174,510 Hyundai Glovis 1,278 279,731 Hyundai Heavy Industries 589 a 76,174 Hyundai Marine & Fire Insurance 6,572 175,217 Hyundai Merchant Marine 10,895 a 96,954 Hyundai Mipo Dockyard 548 a 45,400 Hyundai Mobis 320 70,237 Hyundai Wia 1,894 267,709 Industrial Bank of Korea 3,194 43,868 Kangwon Land 5,544 189,023 Kia Motors 8,835 407,147 Korea Aerospace Industries 5,549 339,081 Korea Electric Power 9,965 432,668 Korea Gas 3,027 130,438 Korean Air Lines 2,245 a 95,692 KT 8,837 a 260,955 LG Household & Health Care 369 270,665 LG Innotek 1,039 96,415 LG Uplus 28,621 286,241 NAVER 260 157,084 NCSoft 1,819 346,549 Orion 348 406,228 S-Oil 861 58,511 Samsung Electro-Mechanics 734 45,974 10 Common Stocks (continued) Shares Value ($) South Korea (continued) Samsung Fire & Marine Insurance 994 261,872 SK Hynix 1,600 68,404 SK Telecom 1,333 356,607 Yuhan 1,065 229,303 Taiwan—16.6% Acer 187,438 a 122,733 Asia Pacific Telecom 245,000 105,577 Asustek Computer 25,000 264,970 Catcher Technology 16,000 187,357 Chunghwa Telecom 60,000 193,804 Delta Electronics 31,000 186,381 Eclat Textile 22,320 299,271 Far EasTone Telecommunications 167,000 398,256 Hermes Microvision 4,000 282,204 Hiwin Technologies 16,870 128,630 HTC 87,000 a 358,323 Inotera Memories 53,000 a 61,018 Inventec 324,000 229,047 Kinsus Interconnect Technology 28,000 85,554 Largan Precision 4,000 400,187 MediaTek 4,000 51,451 Powertech Technology 81,000 a 149,902 President Chain Store 26,000 192,524 Quanta Computer 117,000 293,105 Radiant Opto-Electronics 56,000 184,152 Synnex Technology International 54,000 76,510 Taiwan Mobile 119,000 418,375 TPK Holding 35,000 217,164 Uni-President Enterprises 84,580 138,690 Wan Hai Lines 66,000 73,133 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Thailand—6.4% Advanced Info Service 42,900 311,655 Airports of Thailand 6,600 57,890 Airports of Thailand 10,800 94,729 Bangkok Dusit Medical Services 283,800 173,737 BEC World 81,300 99,057 Charoen Pokphand Foods 236,600 159,702 CP ALL 308,600 392,623 Energy Absolute 110,100 87,596 Glow Energy 24,500 63,343 PTT Exploration & Production 40,400 142,868 TMB Bank 1,653,300 130,068 True Corp 673,500 a 248,417 Turkey—.8% Cola-Cola Icecek 1,991 33,756 Enka Insaat ve Sanayi 0 1 TAV Havalimananlari Holdings 9,083 79,743 Ulker Biskuvi Sanayi 15,245 116,428 Total Common Stocks (cost $27,778,060) Preferred Stocks—2.9% Brazil—2.1% AES Tiete 9,700 55,696 Centrais Eletricas Brasileiras, Cl. B 28,500 83,714 Cia Energetica de Sao Paulo, Cl. B 23,600 148,824 Oi 24,060 a 45,118 Suzano Papel e Celulose, Cl. A 42,900 215,002 Usinas Siderurgicas de Minas Gerais, Cl. A 47,600 94,317 12 Preferred Stocks (continued) Shares Value ($) Colombia—.5% Bancolombia 15,928 South Korea—.3% Hyundai Motor 766 Total Preferred Stocks (cost $1,447,400) Other Investment—.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $112,837) 112,837 c Total Investments (cost $29,338,297) % Cash and Receivables (Net) % Net Assets % ADR—American Depository Receipts † Prepared on a liquidation basis—See Note 1. a Non-income producing security. b The valuation of these securities have been determined in good faith by management under the direction of the Board of Directors.At April 30, 2015, the value of these securities amounted to $826,283 or 2.7% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 18.5 Financial 8.3 Consumer Staples 13.8 Health Care 6.4 Telecommunication Services 12.8 Materials 4.7 Utilities 12.2 Energy 1.7 Consumer Discretionary 11.5 Money Market Investment .4 Industrial 8.5 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) † Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 29,225,460 30,178,592 Affiliated issuers 112,837 112,837 Cash 18,999 Cash denominated in foreign currencies 284,589 281,377 Dividends receivable 67,668 Prepaid expenses 57,441 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 21,030 Accrued expenses 37,124 Net Assets ($) Composition of Net Assets ($): Paid-in capital 30,524,891 Accumulated distributions in excess of investment income—net (19,745 ) Accumulated net realized gain (loss) on investments (795,286 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 948,900 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 106,936 99,374 660,416 29,792,034 Shares Outstanding 8,549 8,000 52,671 2,376,000 Net Asset Value Per Share ($) † Prepared on a liquidation basis—See Note 1. See notes to financial statements. 14 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) † Investment Income ($): Income: Cash dividends (net of $22,948 foreign taxes withheld of source): Unaffiliated issuers 175,393 Affiliated issuers 41 Interest 105 Total Income Expenses: Investment advisory fee—Note 3(a) 120,180 Professional fees 42,060 Custodian fees—Note 3(c) 38,764 Registration fees 32,049 Prospectus and shareholders’ reports 6,135 Directors’ fees and expenses—Note 3(d) 722 Shareholder servicing costs—Note 3(c) 513 Distribution fees—Note 3(b) 346 Loan commitment fees—Note 2 123 Miscellaneous 13,628 Total Expenses Less—reduction in expenses due to undertakings—Note 3(a) (112,552 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (812,088 ) Net realized gain (loss) on financial futures 23,467 Net realized gain (loss) on forward foreign currency exchange contracts (6,182 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,157,008 Net unrealized appreciation (depreciation) on financial futures (10,100 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations † Prepared on a liquidation basis—See Note 1. See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) † October 31, 2014 a Operations ($): Investment income—net 33,571 355,421 Net realized gain (loss) on investments (794,803 ) 742,033 Net unrealized appreciation (depreciation) on investments 2,146,908 (1,198,008 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (1,307 ) — Class C (1,168 ) — Class I (3,967 ) — Class Y (394,416 ) — Net realized gain on investments: Class A (2,554 ) — Class C (2,517 ) — Class I (7,518 ) — Class Y (747,490 ) — Total Dividends ) — Capital Stock Transactions ($): Net proceeds from shares sold: Class A 5,377 101,377 Class C — 100,000 Class I 394,000 245,000 Class Y — 29,700,000 Dividends reinvested: Class A 56 — Class I 7,641 — Cost of shares redeemed: Class A — (58 ) Class I (18,818 ) — Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 30,045,765 — End of Period Undistributed investment income (loss)—net (19,745 ) 347,542 16 Six Months Ended April 30, 2015 Year Ended (Unaudited) † October 31, 2014 a Capital Share Transactions: Class A Shares sold 442 8,107 Shares issued for dividends reinvested 5 — Shares redeemed — (5 ) Net Increase (Decrease) in Shares Outstanding Class C Shares sold — Class I Shares sold 34,269 19,357 Shares issued for dividends reinvested 680 — Shares redeemed (1,635 ) — Net Increase (Decrease) in Shares Outstanding Class Y Shares sold — † Prepared on a liquidation basis—See Note 1. a From March 31, 2014 (commencement of operations) to October 31, 2014. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal period indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended Class A Shares (Unaudited) † October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.44 12.50 Investment Operations: Investment income—net b .00 c .13 Net realized and unrealized gain (loss) on investments .54 (.19 ) Total from Investment Operations .54 .06 Distributions: Dividends from investment income—net (.16 ) — Dividends from net realized gain on investments (.31 ) — Total Distributions (.47 ) — Net asset value, end of period 12.51 12.44 Total Return (%) d,e 4.83 (.48 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets f 2.04 2.35 Ratio of net expenses to average net assets f 1.25 1.25 Ratio of net investment income to average net assets f .01 1.71 Portfolio Turnover Rate e 22.81 45.13 Net Assets, end of period ($ x 1,000) 107 101 † Prepared on a liquidation basis—See Note 1. a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 18 Six Months Ended April 30, 2015 Year Ended Class C Shares (Unaudited) † October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.39 12.50 Investment Operations: Investment income (loss)—net b (.04 ) .07 Net realized and unrealized gain (loss) on investments .53 (.18 ) Total from Investment Operations .49 (.11 ) Distributions: Dividends from investment income—net (.15 ) — Dividends from net realized gain on investments (.31 ) — Total Distributions (.46 ) — Net asset value, end of period 12.42 12.39 Total Return (%) c,d 4.38 (.88 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 2.66 3.06 Ratio of net expenses to average net assets e 2.00 2.00 Ratio of net investment income (loss) to average net assets e (.76 ) .96 Portfolio Turnover Rate d 22.81 45.13 Net Assets, end of period ($ x 1,000) 99 99 † Prepared on a liquidation basis—See Note 1. a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended Class I Shares (Unaudited) † October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.46 12.50 Investment Operations: Investment income—net b .01 .14 Net realized and unrealized gain (loss) on investments .55 (.18 ) Total from Investment Operations .56 (.04 ) Distributions: Dividends from investment income—net (.17 ) — Dividends from net realized gain on investments (.31 ) — Total Distributions (.48 ) — Net asset value, end of period 12.54 12.46 Total Return (%) c 4.95 (.32 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 2.04 2.15 Ratio of net expenses to average net assets d 1.00 1.00 Ratio of net investment income to average net assets d .23 1.91 Portfolio Turnover Rate c 22.81 45.13 Net Assets, end of period ($ x 1,000) 660 241 † Prepared on a liquidation basis—See Note 1. a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 20 Six Months Ended April 30, 2015 Year Ended Class Y Shares (Unaudited) † October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.46 12.50 Investment Operations: Investment income—net b .01 .15 Net realized and unrealized gain (loss) on investments .55 (.19 ) Total from Investment Operations .56 (.04 ) Distributions: Dividends from investment income—net (.17 ) — Dividends from net realized gain on investments (.31 ) — Total Distributions (.48 ) — Net asset value, end of period 12.54 12.46 Total Return (%) c 4.95 (.32 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d 1.79 1.84 Ratio of net expenses to average net assets d 1.00 1.00 Ratio of net investment income to average net assets d .24 1.96 Portfolio Turnover Rate c 22.81 45.13 Net Assets, end of period ($ x 1,000) 29,792 29,605 † Prepared on a liquidation basis—See Note 1. a From March 31, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus TOBAM Emerging Markets Fund (the “fund”) is a separate diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering seven series, including the fund.The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. TOBAM, a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. On April 28-29, 2015, the Company’s Board of Directors (the “Board”) approved the liquidation of the fund. The fund’s assets will be liquidated and the proceeds will be distributed to shareholders as of the close of business on or about June 30, 2015. The financial statements of the fund as of April 30, 2015 have been presented on a liquidation basis, which includes adjustments to present the estimated net realizable value and estimated net settlement amount of fund’s assets and liabilities, respectively, through the liquidation of the fund. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship 22 at such institution, and bear no Distribution or Shareholder Services Plan fees. ClassY shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and ClassY shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 8,000 Class A, 8,000 Class C, 8,000 Class I and 2,376,000 Class Y shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that pri-oritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 24 Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 272,378 29,002,416 †† 1 Equity Securities— Foreign Preferred Stocks † 903,797 †† — Mutual Funds 112,837 — — † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See notes above for additional information. At October 31, 2014, $29,477,858 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. Equity Securities— Foreign Common Stocks ($) Balance as of 10/31/2014 1 Realized gain (loss) — Change in unrealized appreciation (depreciation) — Purchases — Sales — Transfers into Level 3 — Transfers out of Level 3 — Balance as of 4/30/2015 1 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 4/30/2015 — (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes 26 in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund — 825,674 712,837 112,837 .4 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and eco- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) nomic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The tax year ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 mil- 28 lion unsecured credit facility provided by The Bank of New York Mellon (each a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the fund has agreed to pay an investment advisory fee at the annual rate of .85% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from November 1, 2014 through June 30, 2015, to waive receipt of its fees and/or assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.00% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $112,552 during the period ended April 30, 2015. Pursuant to a sub-investment advisory Agreement between Dreyfus and TOBAM, TOBAM serves as the fund’s sub-investment adviser responsible for the day-to-day management of the fund’s portfolio. Dreyfus pays the sub-investment adviser a monthly fee at an annual percentage of the value of the fund’s average daily net assets. Dreyfus has obtained an exemptive order from the SEC (the “Order”), upon which the fund may rely, to use a manager of managers approach that permits Dreyfus, subject to certain conditions and approval by the Board, to enter into and materially amend sub-investment advisory agreements with one or more sub-investment advisers who are either The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) unaffiliated with Dreyfus or are wholly-owned subsidiaries (as defined under the Act) of Dreyfus’ ultimate parent company, BNY Mellon, without obtaining shareholder approval. The Order also allows the fund to disclose the sub-investment advisory fee paid by Dreyfus to any unaffiliated sub-investment adviser in the aggregate with other unaffiliated sub-investment advisers in documents filed with the SEC and provided to shareholders. In addition, pursuant to the Order, it is not necessary to disclose the sub-investment advisory fee payable by Dreyfus separately to a sub-investment adviser that is a wholly-owned subsidiary of BNY Mellon in documents filed with the SEC and provided to shareholders; such fees are to be aggregated with fees payable to Dreyfus. Dreyfus has ultimate responsibility (subject to oversight by the Board) to supervise any sub-investment adviser and recommend the hiring, termination, and replacement of any sub-investment adviser to the Board. During the period ended April 30, 2015, the Distributor retained $3 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $346 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at the annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. 30 During the period ended April 30, 2015, Class A and Class C shares were charged $119 and $115, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $180 for transfer agency services and $4 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $38,764 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $20,975, Distribution Plan fees $60, Shareholder Services Plan fees $41, custodian fees $15,000, Chief Compliance Officer fees $3,682 and transfer agency fees $312, which are offset against an expense reimbursement currently in effect in the amount of $19,040. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. (e) A 2% redemption fee is charged and retained by the fund on certain shares redeemed within sixty days following the date of issuance subject to certain exceptions, including redemptions made through use of the fund’s exchange privilege. During the period ended April 30, 2015, there were no redemption fees charged and retained by the fund. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended April 30, 2015, amounted to $6,456,176 and $7,404,748, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterpar-ties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. 32 Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default.At April 30, 2015, there were no financial futures outstanding. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter-party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. At April 30, 2015, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Forward contracts 78,620 At April 30, 2015, accumulated net unrealized appreciation on investments was $953,132, consisting of $3,864,926 gross unrealized appreciation and $2,911,794 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 34 NOTES For More Information The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Dreyfus Yield Enhancement Strategy Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 12 Financial Highlights 16 Notes to Financial Statements 24 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Yield Enhancement Strategy Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Yield Enhancement Strategy Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bonds gained a modest degree of value over the reporting period despite a sustained domestic economic recovery. Developments in overseas markets—including plummeting oil prices and ongoing economic concerns in Europe, Japan, and China—sparked a flight to quality among global investors, who turned away from foreign sovereign bonds in favor of U.S.Treasury securities. In addition, aggressively accommodative monetary policies in Europe and Japan made yields of U.S.Treasury securities relatively attractive. Consequently, intensifying demand put downward pressure on U.S. bond yields over much of the reporting period.This trend reversed in early 2015 when investors began to anticipate higher short-term interest rates in the United States, but long-term bond yields soon moderated amid reports of weaker-than-expected U.S. GDP growth for the first quarter of the year. We remain optimistic regarding the long-term outlook for the U.S. economy as labor markets continue to strengthen, oil prices stabilize, and foreign currency exchange rates become less volatile. We believe U.S. monetary policy is likely to become less accommodative under these conditions, suggesting that selectivity may become a more important determinant of success in fixed-income markets. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through April 30, 2015, as provided by Jeffrey M. Mortimer, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Yield Enhancement Strategy Fund’s Class A shares produced a total return of 1.50%, Class C shares returned 1.14%, Class I shares returned 1.54%, and Class Y shares returned 1.68%. 1 In comparison, the fund’s benchmark, the Barclays U.S.Aggregate Bond Index, produced a total return of 2.06% for the same period. 2 Fixed-income securities generally gained value and long-term interest rates declined after several major central banks implemented more aggressively accommodative monetary policies. The fund’s exposure to Treasury Inflation Protected Securities (TIPS) and emerging-markets debt securities caused it to lag its benchmark. The Fund’s Investment Approach The fund seeks high current income. The fund is designed to complement and diversify traditional bond portfolios. To pursue its goal, the fund normally allocates its assets across fixed-income investment strategies using a “fund of funds” approach that apportions assets among other investment companies (underlying funds) employing various fixed-income investment strategies, including those focusing on domestic and foreign corporate bonds, high yield securities (“junk” bonds), senior loans, emerging markets debt, municipal securities, and Treasury and other inflation-protected securities (TIPS). Dreyfus determines the fund’s asset allocation to the fixed-income investment strategies and sets the investment ranges using fundamental and quantitative analysis, and its economic and financial markets outlook. Underlying funds are selected based on their investment objectives and management policies, investment strategies and portfolio holdings, risk/reward profiles, historical performance, and other factors. As of April 30, 2015, the fund held investments in: BNY Mellon Corporate Bond Fund, BNY Mellon Municipal Opportunities Fund, Dreyfus Floating Rate Income Fund, Dreyfus High Yield Fund, and TCW Emerging Markets Income Fund. Effective on or about May 29, 2015, the fixed income strategies and the investment ranges for allocating the fund’s assets among those strategies, and the underlying funds in which the fund may invest, have changed. An opportunistic fixed income strategy is a newly added investment strategy. Please see the May 1, 2015 Supplement to the Statutory Prospectus dated February 27, 2015 for more details. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Macroeconomic Developments Drove Market Performance In the wake of particularly strong economic growth earlier in 2014, the Federal Reserve Board (the “Fed”) ended its massive quantitative easing program at the end of October. Economic activity moderated somewhat during the final months of the year, but robust job gains and improved consumer confidence continued to support the economic recovery.While yields of U.S. government securities typically rise under these conditions, central banks in Europe, Japan, and China responded to weak global economic growth with increasingly aggressive monetary policies. Rate cuts and massive quantitative easing programs caused sovereign bond yields to fall, driving global investors to U.S.Treasury securities.The surge in demand sparked a rally among U.S. bonds. In early 2015, strong employment data convinced many analysts that the Fed might tighten monetary policy further by raising short-term interest rates during the first half of the year.This forecast briefly sent long-term U.S. bond yields sharply higher, but subdued inflation and weaker-than-expected data in other areas of the economy soon dashed expectations of imminent rate hikes. In fact, U.S. GDP for the first quarter of 2015 proved disappointing when a strengthening U.S. dollar undermined export activity. Severe winter weather throughout most of the country also weighed on economic activity, but the Fed commented that it regarded the weather-related slowdown as temporary. Indeed, key economic indicators bounced back in April, and long-term bond yields began to rise. Underlying Funds Produced Mixed Results The fund’s underlying investments generally participated in the broader bond market’s positive returns for the reporting period, but those holding TIPS and emerging-markets bonds hurt the fund’s performance compared to its benchmark. Emerging-markets debt securities were hurt early in the reporting period by concerns surrounding plunging commodity prices and an economic slowdown in China, which hampered results from TCW Emerging Markets Income Fund. Persistently low domestic inflation expectations weighed on Dreyfus Inflation Adjusted Securities Fund, prompting us to eliminate it from the fund’s portfolio toward the end of 2014. In contrast, the fund received above-average results from Dreyfus Floating Rate Income Fund, which benefited from overweighted exposure to industry groups that tend to fare well during economic recoveries. In addition to eliminating Dreyfus Inflation Adjusted Securities Fund, we reduced the fund’s exposure to BNY Mellon Corporate Bond Fund and Dreyfus Floating Rate Income Fund. We reallocated the proceeds to Dreyfus High Yield Fund in order to take fuller advantage of more compelling valuations in the high yield bond market, which we believe was punished more severely when oil prices fell than was warranted by underlying credit fundamentals. 4 Positioned for Rising Short-Term Rates The U.S. economic recovery has continued to gain traction, and the Fed is expected to begin raising short-term interest rates during the second half of 2015.Therefore, as noted above, we have increased the fund’s emphasis on high yield corporate bonds, which tend to be less sensitive to rising interest rates and historically have responded more to improving credit conditions. Otherwise, we have maintained diversified exposure to a variety of fixed-income market sectors that we believe can complement investors’ core fixed-income holdings. May 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.These risks are generally greater with emerging market countries than with more economically and politically established foreign countries. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies.The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. The fund’s underlying strategies may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. The ability of the fund to achieve its investment goal depends, in part, on the ability of Dreyfus to allocate effectively the fund’s assets among the investment strategies and the underlying funds. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Class I and ClassY shares are not subject to any initial or deferred sales charges. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until March 1, 2016. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC.—Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S.Aggregate Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Yield Enhancement Strategy Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 2.25 $ 5.59 $ 1.00 $ Ending value (after expenses) $ 1,015.00 $ 1,011.40 $ 1,015.40 $ 1,016.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 2.26 $ 5.61 $ 1.00 $ .35 Ending value (after expenses) $ 1,022.56 $ 1,019.24 $ 1,023.80 $ 1,024.45 † Expenses are equal to the fund’s annualized expense ratio of .45% for Class A, 1.12% for Class C, .20% for Class I and .07% for Class Y, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Registered Investment Companies—96.7% Shares Value ($) Domestic Fixed Income—92.9% BNY Mellon Corporate Bond Fund, Cl. M 7,581,981 a 97,959,192 BNY Mellon Municipal Opportunities Fund, Cl. M 8,397,631 a,b 110,596,800 Dreyfus Floating Rate Income Fund, Cl. Y 4,357,042 a 54,506,590 Dreyfus High Yield Fund, Cl. I 15,621,600 a,b 102,790,128 Foreign Fixed Income—3.8% TCW Emerging Markets Income Fund, Cl. I 1,831,104 Total Investments (cost $379,258,177) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. b The fund’s investment in the BNY Mellon Municipal Opportunities Fund and Dreyfus HighYield Fund represents 28.1% and 26.1%, respectively, of the fund’s total investments.The Dreyfus HighYield Fund seeks to provide total return (consisting of capital appreciation and current income) and BNY Mellon Municipal Opportunities Fund seeks to maximize total return consisting of current income exempt from federal income tax and capital appreciation. Portfolio Summary (Unaudited) † Value (%) Value (%) Mutual Funds: Domestic 92.9 Mutual Funds: Foreign 3.8 † Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 15,532,907 14,740,384 Affiliated issuers 363,725,270 365,852,710 Cash 12,597,293 Receivable for shares of Capital Stock subscribed 1,017,938 Prepaid expenses 35,682 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 7,216 Payable for shares of Capital Stock redeemed 413,434 Payable for investment securities purchased 19,440 Accrued expenses 36,458 Net Assets ($) Composition of Net Assets ($): Paid-in capital 392,824,136 Accumulated undistributed investment income—net 1,150,304 Accumulated net realized gain (loss) on investments (1,541,898 ) Accumulated net unrealized appreciation (depreciation) on investments 1,334,917 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 425,483 25,209 421,058 392,895,709 Shares Outstanding 33,721 2,000 33,348 31,129,161 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 354,388 Affiliated issuers 6,845,136 Total Income Expenses: Registration fees 49,581 Prospectus and shareholders’ reports 26,345 Professional fees 22,094 Directors’ fees and expenses—Note 3(d) 11,764 Custodian fees—Note 3(c) 2,172 Loan commitment fees—Note 2 1,818 Shareholder servicing costs—Note 3(c) 392 Distribution fees—Note 3(b) 93 Miscellaneous 8,974 Total Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments: Unaffiliated issuers (29,626 ) Affiliated issuers (976,420 ) Capital gain distributions from affiliated issuers 115,291 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments: Unaffiliated issuers (759,014 ) Affiliated issuers 834,955 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 7,076,291 5,571,327 Net realized gain (loss) on investments (890,755 ) (651,143 ) Net unrealized appreciation (depreciation) on investments 75,941 1,258,976 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (456 ) (429 ) Class C (345 ) (322 ) Class I (4,390 ) (490 ) Class Y (6,795,602 ) (4,706,508 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 400,000 27,000 Class C — 25,000 Class I 296,888 192,218 Class Y 91,385,040 344,631,984 Dividends reinvested: Class A 23 11 Class I 2,836 46 Class Y 661,161 347,469 Cost of shares redeemed: Class A (2,012 ) — Class I (71,959 ) — Class Y (30,136,589 ) (14,923,752 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 331,771,387 — End of Period Undistributed investment income—net 1,150,304 874,806 10 Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Capital Share Transactions: Class A Shares sold 31,721 2,157 Shares issued for dividends reinvested 2 1 Shares redeemed (160 ) — Net Increase (Decrease) in Shares Outstanding Class C Shares sold — Class I Shares sold 23,593 15,222 Shares issued for dividends reinvested 225 4 Shares redeemed (5,696 ) — Net Increase (Decrease) in Shares Outstanding Class Y Shares sold 7,272,011 27,354,036 Shares issued for dividends reinvested 52,609 27,515 Shares redeemed (2,397,320 ) (1,179,690 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended Class A Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.65 12.50 Investment Operations: Investment income—net b .22 .26 Net realized and unrealized gain (loss) on investments (.03 ) .10 Total from Investment Operations .19 .36 Distributions: Dividends from investment income—net (.22 ) (.21 ) Net asset value, end of period 12.62 12.65 Total Return (%) c,d 1.50 2.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e,f .45 .91 Ratio of net expenses to average net assets e,f .45 .43 Ratio of net investment income to average net assets e,f 3.70 3.18 Portfolio Turnover Rate d 11.88 14.04 Net Assets, end of period ($ x 1,000) 425 27 a From March 7, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. f Amounts do not include the expenses of the underlying funds. See notes to financial statements. 12 Six Months Ended April 30, 2015 Year Ended Class C Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.63 12.50 Investment Operations: Investment income—net b .18 .20 Net realized and unrealized gain (loss) on investments (.04 ) .09 Total from Investment Operations .14 .29 Distributions: Dividends from investment income—net (.17 ) (.16 ) Net asset value, end of period 12.60 12.63 Total Return (%) c,d 1.14 2.34 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e,f 1.12 1.65 Ratio of net expenses to average net assets e,f 1.12 1.16 Ratio of net investment income to average net assets e,f 2.89 2.43 Portfolio Turnover Rate d 11.88 14.04 Net Assets, end of period ($ x 1,000) 25 25 a From March 7, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Exclusive of sales charge. d Not annualized. e Annualized. f Amounts do not include the expenses of the underlying funds. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended April 30, 2015 Year Ended Class I Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.66 12.50 Investment Operations: Investment income—net b .24 .23 Net realized and unrealized gain (loss) on investments (.04 ) .15 Total from Investment Operations .20 .38 Distributions: Dividends from investment income—net (.23 ) (.22 ) Net asset value, end of period 12.63 12.66 Total Return (%) c 1.54 3.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d,e .20 .54 Ratio of net expenses to average net assets d,e .20 .15 Ratio of net investment income to average net assets d,e 3.89 3.85 Portfolio Turnover Rate c 11.88 14.04 Net Assets, end of period ($ x 1,000) 421 193 a From March 7, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. e Amounts do not include the expenses of the underlying funds. See notes to financial statements. 14 Six Months Ended April 30, 2015 Year Ended Class Y Shares (Unaudited) October 31, 2014 a Per Share Data ($): Net asset value, beginning of period 12.65 12.50 Investment Operations: Investment income—net b .25 .29 Net realized and unrealized gain (loss) on investments (.04 ) .09 Total from Investment Operations .21 .38 Distributions: Dividends from investment income—net (.24 ) (.23 ) Net asset value, end of period 12.62 12.65 Total Return (%) c 1.68 3.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d,e .07 .13 Ratio of net expenses to average net assets d,e .07 .10 Ratio of net investment income to average net assets d,e 3.96 3.67 Portfolio Turnover Rate c 11.88 14.04 Net Assets, end of period ($ x 1,000) 392,896 331,526 a From March 7, 2014 (commencement of operations) to October 31, 2014. b Based on average shares outstanding. c Not annualized. d Annualized. e Amounts do not include the expenses of the underlying funds. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Yield Enhancement Strategy Fund (the “fund”) is a separate diversified series of Dreyfus BNY Mellon Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering six series, including the fund.The fund’s investment objective is to seek high current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 100 million shares of $.001 par value Capital Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. ClassY shares are sold at net asset value per share generally to institutional investors, and bear no Distribution or Shareholder Services Plan fees. Class I and ClassY shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 16 As of April 30, 2015, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 2,000 Class A, all of the outstanding Class C and 2,000 Class I shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Investments are valued at the net asset value of each underlying fund determined as of the close of the NewYork Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds † 380,593,094 — — † See Statement of Investments for additional detailed categorizations. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 18 (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Net Realized Company 10/31/2014 ($) Purchases ($) † Sales ($) (Loss) ($) BNY Mellon Corporate Bond Fund, Class M 92,426,696 17,538,683 12,203,329 (134,351 ) BNY Mellon Municipal Opportunities Fund, Class M 93,919,015 19,582,281 2,411,883 (11,471 ) Dreyfus Floating Rate Income Fund, Class Y 55,650,394 10,279,503 11,267,471 (295,617 ) Dreyfus High Yield Fund, Cl. I 46,093,972 58,065,406 1,876,233 (92,683 ) Dreyfus Inflation Adjusted Securities Fund, Class Y 12,881,304 414,872 13,099,035 (442,298 ) Total ) † Includes reinvested dividends/distributions. Change in Net Affiliated Unrealized Investment Appreciation Value Net Dividends/ Company (Depreciation) ($) 4/30/2015 ($) Assets (%) Distributions ($) BNY Mellon Corporate Bond Fund, Class M 331,493 97,959,192 24.9 % 1,508,886 BNY Mellon Municipal Opportunities Fund, Class M (481,142 ) 110,596,800 28.1 % 1,703,811 Dreyfus Floating Rate Income Fund, Class Y 139,781 54,506,590 13.8 % 1,169,716 Dreyfus High Yield Fund, Cl. I 599,666 102,790,128 26.1 % 2,561,245 Dreyfus Inflation Adjusted Securities Fund, Class Y 245,157 — — 16,769 Total % The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The tax year for the period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $534,547 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. These short-term capital losses can be carried forward for an unlimited period. 20 The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: ordinary income $3,276,122 and tax-exempt income $1,431,627. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended April 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, there is no management fee paid to Dreyfus. The fund invests in other affiliated mutual funds advised by Dreyfus. All fees and expenses of the underlying funds are reflected in the underlying fund’s net asset value. Dreyfus has contractually agreed, from November 1, 2014 through March 1, 2016, to assume the direct expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, acquired fund fees and expenses incurred by underlying funds, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .30% of the value of the fund’s average daily net assets. At April 30, 2015, there was no reduction in management fee, pursuant to the undertaking. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended April 30, 2015, Class C shares were charged $93 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, Class A and Class C shares were charged $99 and $31, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Distribution Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a 22 per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended April 30, 2015, the fund was charged $254 for transfer agency services and $8 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended April 30, 2015, the fund was charged $2,172 pursuant to the custody agreement. During the period ended April 30, 2015, the fund was charged $5,659 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: Distribution Plan fees $16, Shareholder Services Plan fees $76, custodian fees $3,341, Chief Compliance Officer fees $3,682 and transfer agency fees $101. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended April 30, 2015, amounted to $108,751,149 and $41,198,188, respectively. At April 30, 2015, accumulated net unrealized appreciation on investments was $1,334,917, consisting of $2,742,117 gross unrealized appreciation and $1,407,200 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 23 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on February 25-26, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. 24 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for the nine-month period ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. Noting that the fund launched in March 2014, the Board discussed the results of the comparisons and noted that the fund’s total return performance was the highest in the Performance Group and above the Performance Universe median for the period. Dreyfus also provided a comparison of the fund’s total return performance from commencement on March 7, 2014 through December 31, 2014 to the return of the fund’s benchmark index for the same period. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund does not pay a management fee.The Board also noted that the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus had contractually agreed, until March 1, 2015, to assume the expenses of the fund so that annual The Fund 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and expenses and extraordinary expenses) did not exceed 0.30% of the fund’s average daily net assets. The Board was informed that the undertaking by Dreyfus would be extended until March 1, 2016. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the fund’s expenses. Analysis of Profitability and Economies of Scale. Although Dreyfus does not receive a management fee from the fund, Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage in connection with managing the fund, including custody, transfer agency, securities lending and cash management fees, and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board also noted the expense limitation arrangement. Although the Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex, the Board did not believe that economies of scales were relevant for the fund since it does not pay a management fee to Dreyfus directly. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. 26 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board determined that economies of scale considerations were not relevant to the fund since it does not pay a management fee to Dreyfus directly. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 27 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus BNY Mellon Funds, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2015 By: /s/James Windels James Windels, Treasurer Date: June 17, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
